Exhibit 10.67

CONFIDENTIAL TREATMENT

CLEVELAND-CLIFFS INC HAS REQUESTED THAT THE

MARKED PORTIONS OF THIS DOCUMENT BE ACCORDED

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2

UNDER THE SECURITIES EXCHANGE ACT OF 1934

PELLET SALE AND PURCHASE AGREEMENT

This AGREEMENT (this “Agreement”) is entered into, dated as of December 31,
2002, by and among THE CLEVELAND-CLIFFS IRON COMPANY, an Ohio corporation
(“CCIC”), CLIFFS MINING COMPANY, a Delaware corporation (“CMC”; CCIC and CMC,
collectively, “Cliffs”), and ISPAT INLAND INC., a Delaware corporation
(“Inland”). Capitalized terms used herein and not defined in context or defined
(or cross-referenced) in Section 1 shall have the meanings given to them in the
Partnership Agreement (defined below).

RECITALS

WHEREAS, each of Inland and Cliffs Empire, Inc., a Michigan corporation (“Cliffs
Empire”), is a general partner in Empire Iron Mining Partnership, a Michigan
general partnership (the “Partnership”), pursuant to that certain Restated
Empire Iron Mining Partnership Agreement dated as of December 1, 1978, as
amended (the “Partnership Agreement”), the current parties to which are Inland,
Cliffs Empire, Empire-Cliffs Partnership, a Michigan general partnership,
Wheeling-Pittsburgh/Cliffs Partnership, a Michigan general partnership, and the
Partnership;

WHEREAS, concurrently with the execution and delivery of this Agreement, Inland
and Cliffs Empire are entering into that Purchase and Sale Agreement (“PSA”)
pursuant to which Cliffs Empire is to acquire Inland’s 32.33% general
partnership interest in the Partnership (the date such acquisition is to be
effective, the “Effective Date”);

WHEREAS, Cliffs and Inland currently are parties to a Pellet Sale and Purchase
Agreement, dated as of January 1, 1997, as amended (the “Predecessor Pellet Sale
Agreement”), providing for the sale by Cliffs and the purchase by Inland of up
to 1,000,000 tons of pellets annually in excess of Inland’s Equity Entitlements
from sources controlled or managed by Cliffs; and

WHEREAS, Inland desires to purchase from Cliffs, and Cliffs desires to sell to
Inland, a tonnage of Cliffs Pellets equal to all of Inland’s Excess Annual
Requirements from and after the Effective Date, subject to the terms and
conditions hereof, and Inland and Cliffs desire to terminate the Predecessor
Pellet Sale Agreement as of the Effective Date;

AGREEMENTS

NOW, THEREFORE, in consideration of the premises, their mutual covenants and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. DEFINITIONS

The terms quoted in the above parentheses of the first introductory paragraph of
this Agreement, the WHEREAS clauses, other terms quoted throughout this
Agreement, and the terms defined below in this Section 1 shall have the meanings
assigned to them for purposes of this Agreement.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

(a) “Alternative Day” means, with respect to a given date that is not a Business
Day, (i) the day immediately preceding such date, if such date is a Saturday
which is not also a holiday for which banks in Cleveland, Ohio or Chicago,
Illinois are not permitted or required by law to be closed for business, and
(ii) in all other events, the next following Business Day.

(b) “Basic Cliffs Pellets” means, collectively, Empire Pellets and Wabush
Pellets.

(c) “Business Day” means any day on which banks in Cleveland, Ohio or Chicago,
Illinois are not permitted or required by law to be closed for business.

(d) “Cliffs Pellets” means, collectively, Basic Cliffs Pellets and Other Cliffs
Pellets.

(e) “Composite Index” means, for any year, the sum of:

 

  (i) [0.33], multiplied by a fraction, the numerator of which is the [United
States Producer Price Index—All Commodities-Series Id: WPU00000000—Annual
Average] for such preceding year, and the denominator of which is the [United
States Producer Price Index—All Commodities-Series Id: WPU00000000—Annual
Average] for [2002]; plus

 

  (ii) [0.33], multiplied by a fraction, the numerator of which is the [United
States Producer Price Index—Metals and Metal Products-Sheets, Cold Rolled
Carbon—Series Id: WPU10170711—Annual Average] for such preceding year, and the
denominator of which is the [United States Producer Price Index—Metals and Metal
Products-Sheets, Cold Rolled Carbon—Series Id: WPU10170711—Annual Average] for
[2002]; plus

 

  (iii) [0.34], multiplied by a fraction, the numerator of which is the [World
Pellet Price] for such preceding year, and the denominator of which is the
[World Pellet Price] for [2002].

The formula for calculating this Composite Index is set forth on Schedule l(e).
For each year beginning in [2004], the Composite Index (x) shall be initially
determined based on Cliffs’ good faith reasonable estimate (which shall take
into account all data that is final for the year in determination) given to
Inland not later than December 15 of the prior year and (y) shall be certified
by Cliffs not later than June 15 of such year. Beginning in [2004], subject to
adjustment pursuant to Section 7 hereof, payments shall be made by reference to
the Composite Index estimated (with respect to payments made with respect to
such year until June 15 of such year) and certified (with respect to payments
made with respect to such year after June 15 of such year) by Cliffs pursuant
hereto, unless disputed in good faith by Inland.

(f) “Contract Year” means a 12-month period commencing on February 1 and ending
on January 31. For example, the 2003 Contract Year commences on 2/1/03 and ends
on 1/31/04.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

(g) [“Eastern Canadian Pellet Price”] means, for any year, the arithmetical
average of the [per iron unit pellet prices, as published in Skillings (or, if
not published therein, as published in Tex Report) of Quebec Cartier Mining
(f.o.b. Port Cartier, Quebec) and Iron Ore Company of Canada (f.o.b. Sept-Iles,
Quebec)], for such year

(h) “Empire Equity Tonnage” means the total tonnage of pellets that Inland or
any subsidiary or affiliate of Inland nominates for purchase from the
Partnership, and which tonnage the Partnership is required to supply in
accordance with the terms and conditions of the EIMP Ore Sales Agreement.

(i) “Expected Iron Content” means (i) for Empire Standard Pellets, 63.47%,
(ii) for Empire Royal Pellets, 59.96%, (iii) for Empire Viceroy Pellets, 58.64%,
(iv) for Wabush 1% Mn Standard Pellets, 64.35%, (v) for Wabush 1% Mn Flux
Pellets, 61.67%, (vi) for Wabush 2% Mn Standard Pellets, 63.57%, (vii) for
Wabush 2% Mn Flux Pellets, 60.84%, and (viii) for any kind of Other Cliffs
Pellets (subject to applicable grade and quality standards set forth in
Section 4 hereof) (x) in the first year they are provided by Cliffs, the
percentage specified by Cliffs in good faith, and (y) in all other years, the
actual iron percentage for such kind of Other Cliffs Pellets for the prior year.

(j) “Flux Composite Index” means, for any year, the sum of:

 

  (i) [0.3333], multiplied by a fraction, the numerator of which is the average
cost per [ton for flux stone delivered to the Empire Mine] for such preceding
year, and the denominator of which is the average cost per [ton for flux stone
delivered to the Empire Mine] for [2002]; provided, however, that Cliffs shall
use commercially reasonable efforts to obtain the [best possible price for flux
stone as delivered to the Empire Mine]; plus

 

  (ii) [0.6667], multiplied by a fraction, the numerator of which is the [United
States Producer Price Index—Fuel and Related Products and Power—Series Id:
WPU05—Annual Average] for such preceding year, and the denominator of which is
the [United States Producer Price Index—Fuel and Related Products and
Power—Series Id: WPU05—Annual Average] for [2002].

The formula for calculating this Flux Composite Index is set forth on Schedule
1(j). For each year beginning in [2005], the Flux Composite Index (x) shall be
initially determined based on Cliffs’ good faith reasonable estimate (which
shall take into account all data that is final for the year in determination)
given to Inland not later than December 15 of the prior year and (y) shall be
certified by Cliffs not later than June 15 of such year. Beginning in [2005],
subject to adjustment pursuant to Section 7 hereof, payments shall be made by
reference to the Flux Composite Index estimated (with respect to payments made
with respect to such year until June 15 of such year) and certified (with
respect to payments made with respect to such year after June 15 of such year)
by Cliffs pursuant hereto, unless disputed in good faith by Inland.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

(k) The words “Inland’s Equity Entitlements”, as used herein, means the total
tonnage of pellets which Inland or any subsidiary or affiliate of Inland
actually purchases or acquires annually or otherwise receives annually from the
Minorca iron ore mine, located in Virginia, Minnesota, and the Empire Mine
pursuant to the EIMP Ore Sales Agreement; provided, however, that Inland’s
Equity Entitlements with respect to Minorca shall be consistent with Minorca’s
production capability as of January 1, 2003 as enhanced by subsequent continuous
production improvements.

(1) The words “iron unit”, as used herein, means one percent (1%) of contained
iron, and all prices per iron unit shall be expressed on an iron unit per ton
basis.

(m) [“Off Spec Pellet” means any Cliffs Pellets having characteristics within a
Upper Level 2 Variance range or a Lower Level 2 Variance and determined by
Inland to be unsuitable for consumption in an Indiana Harbor Plant blast
furnace.]

(n) “Other Cliffs Pellets” means, collectively, Other Cliffs Standard Pellets
and Other Cliffs Fluxed Pellets.

(o) The word “pellets”, as used herein, means iron-bearing products at natural
moisture obtained by the pelletizing of iron ore or iron ore concentrates,
suitable for making iron in blast furnaces.

(p) The word “Person”, as used herein, means any natural person, or any
corporation, limited liability company, limited or general partnership, trust,
association or other legal entity.

(q) [“Surcharge Reduction”] means 100%, minus the following quotient, expressed
as a percentage:

 

  (i) the number of tons of pellets actually delivered by Cliffs during a
Contract Year in accordance with the terms and conditions hereof and the EIMP
Ore Sales Agreement, divided by

 

  (ii) the amount of the Excess Annual Requirements that Cliffs has committed to
supply hereunder plus the Empire Equity Tonnage for such year.

(r) The word “ton”, as used herein, means a gross ton of 2,240 pounds
avoirdupois natural weight.

(s) [“World Pellet Price”] means, at any time, a price per iron unit equal to
the sum of:

 

  (i) [0.50], multiplied by the [Eastern Canadian Pellet Price]; plus

 

  (ii) [0.50], multiplied by the [average published price per iron unit for
pellets of Companhia Vale Rio Doce, S.A. (f.o.b. Tubaro)].

Schedule 1(s) illustrates calculation of the [World Pellet Price] for [2002],
which is [$0.4860] per iron unit.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

(t) The word “year”, as used herein, means a calendar year commencing on
January 1 and ending December 31.

(u) If any of the information required to calculate the Composite Index, the
[Eastern Canadian Pellet Price] or the [World Pellet Price ceases to be
published] (either because a particular product ceases to be available, or
because information is no longer [publicly available)], the parties will
negotiate in good faith to revise the definition of such term to one based on
then-published information, and any dispute will be resolved pursuant to
Section 15.

(v) The following is a locator list of all defined terms used throughout this
Agreement:

 

Agreement

     1   

Alternative Day

     2   

Base Price per Iron Unit

     13   

Basic Cliffs Pellets

     2   

Business Day

     2   

CCIC

     1   

Cliffs

     1   

Cliffs Empire

     1   

Cliffs Pellets

     2   

CMC

     1   

Commission

     24   

Composite Index

     2   

Confidential Information

     24   

Contract Year

     2   

Covering Costs

     7   

[Eastern Canadian Pellet Price]

     3   

Effective Date

     1   

Empire Equity Tonnage

     3   

Empire Pellets

     8   

Empire Plant

     8   

Empire Royal Pellets

     8   

Empire Shutdown

     8   

Empire Standard Pellets

     8   

Empire Viceroy Pellets

     8   

Excess Annual Requirements

     6   

Expected Iron Content

     3   

Flux Charge per Ton

     13   

Flux Composite Index

     3   

Grade and Quality Specs

     9   

Indiana Harbor Plant

     6   

Inland

    
  1,
25   
  

Inland’s Equity Entitlements

     3   

iron unit

     4   

Key OCFP Specs

     8   

Lab

     19   

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

 

 

[Off Spec Pellet]

     4   

Other Cliffs Fluxed Pellets

     8   

Other Cliffs Pellets

     4   

Other Cliffs Standard Pellets

     8   

Partnership

     1   

Partnership Agreement

     1   

Pellets

     4   

Person

     4   

Predecessor Pellet Sale Agreement

     1   

PSA

     1   

Samples

     18   

Shortfall Notice

     11   

Supply shortfall

     7   

[Surcharge Amount]

     15   

[Surcharge Reduction]

     4   

ton

     4   

Wabush 1% Mn Flux Pellets

     8   

Wabush 1% Mn Standard Pellets

     8   

Wabush 2% Mn Flux Pellets

     8   

Wabush 2% Mn Standard Pellets

     8   

Wabush Pellets

     8   

Wabush Plant

     8   

[World Pellet Price]

     4   

year

     4   

2. SALE AND PURCHASE/VOLUME

(a) Subject to the other provisions of this Section 2, for each of the 12
Contract Years 2003 through 2014, inclusive, and during any extension of the
term of this Agreement, Cliffs shall sell and deliver to Inland, and Inland
shall purchase and receive from Cliffs and pay Cliffs for, a tonnage of Cliffs
Pellets equal to 100% of the total pellet tonnage consumed in the blast furnaces
or other areas that use prime blast furnace pellets (assuming the Cliffs Pellets
meet the applicable quality requirements of those other areas), at Inland’s
facility at Indiana Harbor, Indiana (the “Indiana Harbor Plant”), adjusted for
inventory positions, in excess of Inland’s Equity Entitlements (“Excess Annual
Requirements”) for such Contract Year; provided, however, that (i) in no
Contract Year shall Inland purchase and receive from Cliffs and the Partnership,
collectively, pursuant to (A) the EIMP Ore Sales Agreement and (B) this
Agreement, and pay Cliffs and the Partnership, collectively, for, less than
[2,500,000] tons of Cliffs Pellets, and (ii) by January 31, 2008 Inland shall
have purchased and received from Cliffs and the Partnership, collectively,
pursuant to the EIMP Ore Sales Agreement and this Agreement, and have paid
Cliffs and the Partnership, collectively, for, not less than [12,500,000] tons
of Cliffs Pellets. If Inland plans to close any blast furnace at the Indiana
Harbor Plant for a minimum of two years, Inland shall notify Cliffs a minimum of
one year prior to such blast furnace closure date, and the minimum annual
tonnage of Cliffs Pellets to be purchased and received by Inland from Cliffs and
the Partnership, collectively, under clause (i) of the proviso in the foregoing
sentence shall be reduced by (x) 500,000 tons per Contract Year, prorated for
the first Contract Year based upon when during such Contract Year such closure
is effective for the

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

first blast furnace closed, (y) an additional 800,000 tons per Contract Year,
prorated for the first Contract Year based upon when during such Contract Year
such closure is effective for the second blast furnace closed, and (z) an
additional 1,200,000 tons per Contract Year, prorated for the first Contract
Year based upon when during such Contract Year such closure is effective for the
third blast furnace closed, but no change shall be made to the minimum tonnage
under clause (ii) of such proviso. If a blast furnace for which a reduction has
been granted, reopens less than 2 years after the effective date of closure,
Inland’s Excess Annual Requirement for the then-current Contract Year shall
immediately be increased by an amount equal to the amount by which actual tons
purchased by Inland in the affected years was less than the then applicable
purchase requirements for such affected years (without regard to the reduction
taken for the re-opened furnace).

(b) For each of the 12 Contract Years 2003 through 2014, inclusive, and during
any extension of the term of this Agreement, Cliffs shall be obligated to sell
and deliver to Inland 100% of its Excess Annual Requirements, up to [3,500,000]
tons of Cliffs Pellets per Contract Year. If Inland’s Excess Annual
Requirements, as initially fixed pursuant to Section 5(a) or as adjusted
pursuant to Section 5(c), in any Contract Year exceeds [3,500,000] tons, Cliffs
shall use commercially reasonable efforts to sell and deliver any pellets in
excess of [3,500,000] tons. For purposes of this Section 2(b) the Cliffs Pellets
supplied by the Partnership under the EIMP Ore Sales Agreement shall count as
Cliffs Pellets supplied by Cliffs in discharge of its obligation to supply
Inland’s Excess Annual Requirements. In the event that Cliffs fails to supply
Inland’s Excess Annual Requirements which Cliffs is required to supply in
accordance with the terms and conditions hereof or fails to cause the
Partnership to supply Inland’s Empire Equity Tonnage which the Partnership is
required to supply in accordance with the terms and conditions of the EIMP Ore
Sales Agreement, which failure remains uncured for 60 days (or any such shorter
period of time after which all or substantially all of Inland’s pellet inventory
will be consumed or used) after notice is given by Inland of such failure (the
aggregate shortfall from Inland’s Excess Annual Requirements and Empire Equity
Tonnage being referred to herein as the “Supply Shortfall”), then Inland may, at
its sole option, “cover” by making any reasonable purchase of or contract to
purchase pellets in substitution for those due from Cliffs hereunder and from
the Partnership under the EIMP Ore Sales Agreement. Inland shall be entitled to
recover from Cliffs as damages (“Covering Costs”) the difference between the
cost of covering and the price herein provided for [(taking into account quality
differences and applying the corresponding price adjustments as listed in
Exhibit A-1)] and such other incidental costs (such as storage and transport)
related thereto, but less any other expenses saved as a result of Cliffs’
failure. In addition to the foregoing, if the aggregate Supply Shortfall in a
given Contract Year [equals or exceeds 5%] of an amount equal to Inland’s Excess
Annual Requirements plus the Empire Equity Tonnage, in each case for such
Contract Year, and if Inland exercises its rights to “cover” in accordance with
the foregoing sentence, then [the Surcharge Amount] for such Contract Year
[shall be reduced by the Surcharge Reduction]. The [Surcharge Reduction] shall
be applied in full against the next payment then due under Section 7(a)(ii)
(and, if such reduction is larger than such payment, against the next succeeding
payments due under Section 7(a)(ii) until such [reduction] is recouped in full,
with any unrecouped amounts still outstanding at the end of the term of this
Agreement to be paid in full by Cliffs at that time). In the event that the
[Surcharge Reduction] is triggered and Inland proceeds to cover in the manner
permitted by this Section 2(b) and to recover damages from Cliffs on account
thereof, the expenses saved referred to in the fourth sentence of this
Section 2(b) shall include the amount by which the [Surcharge Amount]

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

has been reduced, as long as the Supply Shortfall does not exceed [20%] with
respect to the first [Surcharge Reduction] hereunder, [15%] for the second
[Surcharge Reduction] hereunder, and [10%] for any additional [Surcharge
Reductions] hereunder.

3. SOURCING

(a) Cliffs shall initially supply Inland with pellets produced at the
Partnership’s iron ore pellet plant (“Empire Standard Pellets”, “Empire Royal
Pellets” and “Empire Viceroy Pellets”, as the case may be; and, collectively,
“Empire Pellets”) located in Palmer, Michigan (the “Empire Plant”).

(b) As long as Cliffs continues as a participant in the Wabush Mines Joint
Venture, Inland may change pellet sourcing, for up to [360,000] tons of pellets
annually, from Empire Pellets to pellets produced at the Wabush Mines Joint
Venture iron ore pellet plant (“Wabush 2% Mn Standard Pellets” “Wabush 2% Mn
Flux Pellets” “Wabush 1% Mn Standard Pellets” and “Wabush 1% Mn Flux Pellets,”
as the case may be; and, collectively, “Wabush Pellets”) located in Pointe
Noire, Quebec (the “Wabush Plant”).

(c) Cliffs may change pellet sourcing from Empire Standard Pellets to standard
pellets from other sources controlled or managed by Cliffs, provided such
pellets are of a quality comparable to that required for Empire Standard Pellets
hereunder (“Other Cliffs Standard Pellets”). If Cliffs desires to provide Inland
with Other Cliffs Standard Pellets, Cliffs shall give Inland not less than three
months’ prior notice, and then may make such change provided that Inland has had
a reasonable opportunity to purge its stockpile of conflicting grades of
pellets.

(d) In the event that Empire Pellets are no longer being produced at the Empire
Plant due to a permanent shutdown or a long-term (defined as not less than 2
years) idle period (an “Empire Shutdown”), Cliffs shall provide one year’s
advance notice thereof and shall use commercially reasonable efforts to identify
one or more alternative sources of fluxed pellets (“Other Cliffs Fluxed
Pellets”) and Other Cliffs Standard Pellets to be supplied by Cliffs.

 

  (i)

In the event that, at least 90 days prior to the Empire Shutdown, Cliffs
establishes that it can supply Other Cliffs Pellets having the grades and
specifications in chemical and physical structure described in Exhibit 3(d)
attached hereto and identified as Key OCFP Specs (the “Key OCFP Specs”) from one
or more sources, excluding Tilden Hematite Pellets (being those pellets produced
at the Tilden Mining Company L.C. iron ore pellet plant located in Tilden,
Michigan), and the quantity of Wabush Pellets being limited to Inland’s
requirements for Wabush Pellets (it being understood that Cliffs shall limit
sources to no more than two sources per pellet grade type and that Inland shall
not be obligated to use more pellet sources than is commercially reasonable from
a logistical standpoint), then (A) Cliffs shall offer for sale and delivery, and
Inland may, at its option, purchase and receive, such Other Cliffs Fluxed
Pellets and/or Other Cliffs Standard Pellets, as the case may be, in
substitution for Empire Royal Pellets, Empire Viceroy Pellets or Empire Standard
Pellets, as the case may be, hereunder, (B) Inland shall notify Cliffs within 90
days of Cliffs’

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

offering such Other Cliffs Fluxed Pellets and/or such other Cliffs Standard
Pellets of the quantities of each such Pellet grade that Inland elects to
purchase and receive, (C) to the extent that Inland elects to purchase and
receive such Other Cliffs Pellets, without limitation of the obligation to meet
the Key OCFP Specs or the grade and quality specifications set forth in
Section 3(c), Cliffs shall use commercially reasonable efforts to ensure that
Other Cliffs Fluxed Pellets and/or Other Cliffs Standard Pellets, as the case
may be, meet the specifications described in Exhibit 3(d) attached hereto that
are identified as Secondary OCFP Specs (the “Secondary OCFP Specifications”),
[(D) to the extent Inland does not elect to purchase and receive such Other
Cliffs Pellets, Inland shall be released from its purchase obligations hereunder
and may, notwithstanding any provision herein to the contrary, purchase its
Excess Annual Requirements for pellets from other suppliers and Cliffs shall be
released from its obligations hereunder (other than those which are accrued but
remain undischarged at such time), and (E) in addition to the pricing for the
pellets delivered pursuant to this Section 3(d)(ii), Inland shall pay to Cliffs
a pro-rated Surcharge Amount in proportion to the tonnage amount actually
offered for sale and delivery by Cliffs to Inland pursuant to this
Section 3(d)(ii) as compared to the tonnage required to be delivered pursuant to
Section 2].

 

  (ii) In the event that, within 90 days of the Empire Shutdown, Cliffs cannot
establish that it can supply the Other Cliffs Pellets meeting the Key OCFP
Specs, then either party may immediately terminate this Agreement by written
notice to the other party, in which case each party’s obligations under this
Agreement shall immediately terminate (including, without limitation, Inland’s
obligation to pay any [Surcharge Amount)] and such termination of this Agreement
shall be without further recourse to either party; provided, however, that
Inland may take possession of all Cliffs Pellets for which payment under
Section 7(a)(i) has been made and Cliffs shall deliver such pellets.

With respect to all Other Cliffs Pellets, pellet cooling, stockpiling, and dust
suppression practices will be optimized on a commercially reasonable basis to
avoid excessive moisture content in pellets. Within the one-year notice period
applicable to an Empire Shutdown, Cliffs shall provide Inland with a reasonable
opportunity to conduct a blast furnace trial not less than 90 days prior to the
effective date of an Empire Shutdown on the Other Cliffs Pellets to be supplied
pursuant to this Section 3(d).

4. GRADES AND QUALITY

(a) Empire Pellets shall consist of the grades and specifications and shall have
the chemical and physical structure described in Exhibit A-l (the “Grade and
Quality Specs”) attached hereto, unless otherwise mutually agreed. Cliffs will
aim for the mid range of each specification, review production quality data
monthly and adjust procedures where applicable to attempt to produce at the mid
range of the specifications. Should Cliffs Pellets have values

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

outside of the specification range (quantity and quality as determined by
reference to such Exhibit A-l), then [Inland will have the rights set forth in
Section 4(c) hereof]. For purposes of this Section 4(a), the terms “Empire
Pellets” and “Cliffs Pellets” shall be deemed to include pellets supplied by the
Partnership under the EIMP Ore Sales Agreement.

(b) Wabush Pellets to be sold hereunder shall consist of the grades and
specifications, and shall have approximately the same general average chemical
and physical structure, as described in Exhibit A-2, and will be in conformance
with Wabush Mine cargo quality specifications as may be agreed to by the Wabush
Mine owners; provided, however, that if there is a material change in such
specifications, Inland may, notwithstanding any limitation contained in
Section 5 hereof, adjust its Excess Annual Requirements for the then-current
Contract Year with respect to Wabush Pellets. Should any cargo of Wabush Pellets
sold hereunder have chemical, physical, or metallurgical properties that
materially deviate from those specifications shown in Exhibit A-2 or such
changes to those specifications as agreed to by the Wabush Mine owners, then
Cliffs and Inland [will negotiate a reasonable price adjustment for such cargo].

(c) Whenever any material amount of Cliffs Pellets delivered hereunder is
outside of the specification range (determined by reference to the Grade and
Quality Specs), Cliffs shall immediately furnish Inland with an off-spec report
in Inland’s designated format, an example of which is attached hereto as Exhibit
A-3, defining parameter, time, cause and corrective action. With respect to any
Cliffs Pellets purchased and sold hereunder that have characteristics [within an
Upper Level 1 Variance range or a Lower Level 1 Variance range] (determined by
reference to the Grade and Quality Specs), where applicable [Inland shall obtain
an immediate price reduction (calculated by reference to the corresponding
adjustment payment(s)] in the Grade and Quality Specs). The [price reduction]
referred to in the immediately preceding sentence [shall be applied in full
against the next payment then due under Section 7(a)(i)] (and, if such
[reduction is larger than such payment, against the next succeeding payments due
under Section 7(a)(i) until such reduction is recouped in full, with any
unrecouped amounts outstanding at the end of the term of this Agreement subject
to repayment by Cliffs)]. With respect to any Cliffs Pellets purchased and sold
hereunder that have characteristics [within an Upper Level 2 Variance range or a
Lower Level 2 Variance range], determined by reference to the Grade and Quality
Specs [(“Level 2 Pellets”)], Inland shall (i) [use commercially reasonable
efforts to use such Level 2 Pellets] for consumption in an Indiana Harbor Plant
blast furnace, and/or (ii) determine (A) which of any such [Level 2 Pellets can
be used in an Indiana Harbor Plant blast furnace with commercially reasonable
further processing] or (B) which of any such [Level 2 Pellets Inland cannot use
in an Indiana Harbor Plant blast furnace on a commercially reasonable basis], in
either such case, Inland will supply notice to Cliffs within 15 days of the
shipment date as to the [specific reasons for further processing or why Inland
cannot use such Level 2 Pellets in an Indiana Harbor Plant blast furnace. Level
2 Pellets] shall be [deemed not to have been supplied by Cliffs] (including,
without limitation, for purposes of [Section 2(b)] hereof), and Inland shall
[receive an additional price reduction (i.e., in addition to the price reduction
calculated by reference to the corresponding adjustment payment(s)] in the Grade
and Quality Specs) that is equal to [(x) the difference between the net price
paid for such pellets (purchase price less quality adjustment) and the market
value of such pellets as used by Inland, plus (y) additional processing
(including, where applicable, a fuel rate penalty) or handling costs which are
necessary to allow Inland to subsequently use the pellets in an Indiana Harbor
Plant blast furnace or other area at the Indiana Harbor Plant]. Any [Level 2
Pellets] shall count towards Inland’s minimum purchase requirements contained in
Section 2(a) hereof. For purposes of this Section 4(c), the term “Cliffs
Pellets” shall be deemed to include pellets supplied by the Partnership under
the EIMP Ore Sales Agreement.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

(d) During the term of this Agreement and for all subsequent extensions pursuant
to Section 18, Cliffs shall (and shall cause the Partnership to) make a good
faith effort to comply with Inland requests for pellet quality improvement or
development recommendations. The costs of such efforts or changes shall be
allocated between the parties as mutually agreed.

5. NOTIFICATION AND NOMINATION

(a) With respect to the tonnage of Cliffs Pellets to be purchased by Inland for
each of the Contract Years 2003 through 2014, inclusive, as provided for in
Section 2(a), on or before October 31 (excluding the Contract Year 2003 which
has been provided for in Section 5(e)) of each of the Contract Years prior to
the Contract Years above, Inland shall notify Cliffs in writing of: (i) Inland’s
initial preliminary total annual pellet tonnage requirements, (ii) Inland’s
initial preliminary Excess Annual Requirements plus the Empire Equity Tonnage,
and (iii) Inland’s initial preliminary tonnages of each of the grades of ore
nominated by Inland under the preceding clause (i).

(b) With respect to the tonnage of Cliffs Pellets to be purchased by Inland for
each of the Contract Years 2003 through 2014, inclusive (except as otherwise
provided in Section 5(e) hereof), as provided for in Section 2(a), and during
the period October 31 through November 30 of each of the Contract Years prior to
the remaining Contract Years above, Inland and Cliffs shall meet, as needed, to
discuss: (i) Inland’s preliminary total annual pellet tonnage requirements;
(ii) Inland’s preliminary Excess Annual Requirements plus the Empire Equity
Tonnage; (iii) the preliminary tonnages and grades of Cliffs Pellets which
Cliffs is required to sell and Inland is required to purchase pursuant to the
terms of Sections 2(a) and 2(b) above; and (iv) a preliminary delivery schedule
by ore grade for each month of the following Contract Year. Such matters shall
be reduced to writing and exchanged by the parties with Inland confirming its
preliminary Excess Annual Requirements by November 30 of each such Contract
Year. If Inland’s preliminary Excess Annual Requirements, when added with its
Empire Equity Tonnage, exceed [3,500,000] tons, Cliffs may, by notice to Inland
but in any case subject to its obligations to use commercially reasonable
efforts pursuant to Section 2(b) hereof, notify Inland of its inability (and the
extent of such inability) to deliver such excess amount of Cliffs Pellets (the
“Shortfall Notice”). If Cliffs delivers a Shortfall Notice, Inland may,
notwithstanding anything to the contrary herein, obtain the amount designated in
the Shortfall Notice from other suppliers. If no Shortfall Notice is received by
November 30, Cliffs shall be deemed to have agreed hereunder to supply the full
amount of Inland’s Excess Annual Requirements plus Inland’s Empire Equity
Tonnage (including any amount in excess of [3,500,000] tons).

(c) (i) With respect to the notification of Inland’s preliminary Excess Annual
Requirements of Cliffs Pellets as provided for in Sections 5(a) and 5(b) above,
on or before March 15 of the then current Contract Year of the purchase and
sale, Inland may, by written notification to Cliffs, adjust its preliminary
Excess Annual Requirements by tonnage for the then current Contract Year either
up, or by not more than [15%] of the total of Empire Equity

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Tonnage and Excess Annual Requirements down. If Inland increases its preliminary
Excess Annual Requirements for the then current Contract Year, any such increase
must be approved by Cliffs, and on or before March 31, Cliffs shall notify
Inland as to whether or not Cliffs agrees to such increase or any part thereof.
In the event Cliffs does not agree to such increase or any part thereof, Inland
may, notwithstanding anything to the contrary herein, obtain the increased
amount from other suppliers. If, by March 15 of the then current Contract Year,
Inland shall have adjusted its preliminary Excess Annual Requirements, either up
or down (with any increased adjustment having been agreed to by Cliffs), then
such adjusted Excess Annual Requirements by pellet grade (subject to
Section 5(d)) and tonnage shall be deemed Inland’s final Excess Annual
Requirements for such Contract Year, and Inland shall be obligated to purchase
and Cliffs shall be obligated to sell such tonnage of Cliffs Pellets in
accordance with such final Excess Annual Requirements.

 

  (ii) If, however, Inland has not adjusted its preliminary Excess Annual
Requirements as provided for in Section 5(c)(i), then on or before May 15 of the
then current Contract Year of the purchase and sale, Inland may, by written
notification to Cliffs, adjust its preliminary Excess Annual Requirements by
tonnage for the then current Contract Year either up, or by not more than [10%]
of the total of Empire Equity Tonnage and Excess Annual Requirements down. If
Inland increases its preliminary Excess Annual Requirements for the then current
Contract Year, any such increase must be approved by Cliffs, and on or before
May 31, Cliffs shall notify Inland as to whether or not Cliffs agrees to such
increase or any part thereof. In the event Cliffs does not agree to such
increase or any part thereof, Inland may, notwithstanding anything to the
contrary herein, obtain the increased amount from other suppliers. If, by May 15
of the then current Contract Year, Inland shall have adjusted its preliminary
Excess Annual Requirements, either up or down (with any increased adjustment
having been agreed to by Cliffs), then such adjusted Excess Annual Requirements
by pellet grade (subject to Section 5(d)) and tonnage shall be deemed to be
Inland’s final Excess Annual Requirements for such Contract Year, and Inland
shall be obligated to purchase, and Cliffs shall be obligated to sell, such
tonnage of Cliffs Pellets in accordance with such final Excess Annual
Requirements.

 

  (iii)

If, however, Inland has not adjusted its preliminary Excess Annual Requirements
as provided for in Section 5(c)(i) or 5(c)(ii), then on or before July 15 of the
then current Contract Year of the purchase and sale, Inland may, by written
notification to Cliffs, adjust its preliminary Excess Annual Requirements by
tonnage for the then current Contract Year either up, or by not more than [5%]
of the total of Empire Equity Tonnage and Excess Annual Requirements down. If
Inland increases its preliminary Excess Annual Requirements for the then current
Contract Year, any such increase must be approved by Cliffs, and on or before
July 31, Cliffs shall notify Inland as to whether or not Cliffs agrees to such
increase or any part thereof. In the event Cliffs does not agree to such
increase or any part thereof, Inland may, notwithstanding anything to the
contrary herein,

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

  obtain the increased amount from other suppliers. If, by July 15 of the then
current Contract Year, Inland shall have adjusted its preliminary Excess Annual
Requirements, either up or down (with any increased adjustment having been
agreed to by Cliffs), then such adjusted Excess Annual Requirements by pellet
grade (subject to Section 5(d)) and tonnage shall be deemed to be Inland’s final
Excess Annual Requirements for such Contract Year, and Inland shall be obligated
to purchase, and Cliffs shall be obligated to sell, such tonnage of Cliffs
Pellets in accordance with such final Excess Annual Requirements.

(iv) If no adjustment is made on or before July 15, then the preliminary Excess
Annual Requirements by pellet grade (subject to Section 5(d)) and tonnage for
the then current Contract Year shall be deemed to be Inland’s final Excess
Annual Requirements for such Contract Year, and Inland shall be obligated to
purchase, and Cliff’s shall be obligated to sell, such tonnage of Cliffs Pellets
in accordance with such preliminary Excess Annual Requirements.

(d) At any time during the Contract Year, Inland may request an adjustment in
the allocation among pellet grades of pellets provided by Cliffs hereunder and
by the Partnership under the EIMP Ore Sales Agreement, and Cliffs shall (and
shall cause the Partnership to) use commercially reasonable efforts to
accommodate such request. Cliffs shall not produce tonnage in a grade designated
for Inland more than three months ahead of when the grade should be available
for Inland.

(e) During the Contract Year 2003, Cliffs shall sell and deliver and Inland
shall purchase and receive from Cliffs hereunder and the Partnership under the
EIMP Ore Sales Agreement and pay for a tonnage of Cliffs Pellets, including for
purposes of this Section 5(e) pellets within the Empire Equity Tonnage, of such
grades and qualities as set forth in Exhibit 5(e) subject to the delivery
schedule set forth in Exhibit 5(e).

6. PRICE AND ADJUSTMENTS

(a) In each Contract Year the price paid for the Cliffs Pellets purchased and
sold hereunder shall be determined as follows:

 

  (i) First, taking each kind of Basic Cliffs Pellets separately, the price per
iron unit shall be determined as provided in Section 6(b).

 

  (ii) Second, the price per iron unit for any kind(s) of Other Cliffs Pellets
shall be determined as provided in Section 6(c).

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

  (b)        (i)         Empire Pellets shall have the following base price per
iron unit (“Base Price per Iron Unit”) for the [Contract Years 2003 and 2004]:

 

Pellet

  

f.o.b.

   Base Price per
Iron Unit

Empire Standard

   [Vessel at Escanaba]    [$0.6066]

Empire Royal

   [Vessel at Escanaba]    [$0.6421]

Empire Viceroy

   [Vessel at Escanaba]    [$0.6565]

 

  (ii) In addition to the foregoing Base Price per Iron Unit for Empire Pellets,
for the [Contract Years 2003 and 2004], in the case of Empire Royal Pellets and
Empire Viceroy Pellets, the following flux charge per ton (“Flux Charge per
Ton”) shall be added:

 

     Flux Charge
per Ton

Empire Royal

   [$1.20]

Empire Viceroy

   [$1.80]

 

  (iii) For the [Contract Years 2005 through 2014], inclusive, the Base Price
per Iron Unit for each of the Empire Pellets, f.o.b. [vessel], shall be
determined by multiplying the applicable Base Price Multiplier below by the
Composite Index for the Contract Year in determination:

 

Pellet

  

f.o.b.

   Base Price
Multiplier

Empire Standard

   [Vessel at Escanaba]    [$0.5711]

Empire Royal

   [Vessel at Escanaba]    [$0.6046]

Empire Viceroy

   [Vessel at Escanaba]    [$0.6182]

 

  (iv) In addition to the foregoing Base Price per Iron Unit for Empire Pellets,
for the [Contract Years 2005 through 2014], inclusive, in the case of Empire
Royal Pellets and Empire Viceroy Pellets, the following Flux Charge per Ton,
determined by multiplying the applicable flux charge multiplier by the Flux
Composite Index for the Contract Year in determination, shall be added:

 

     Flux Charge
Multiplier  

Empire Royal

   [$ 1.40 ] 

Empire Viceroy

   [$ 2.10 ] 

 

  (v) Wabush Pellets shall have the following Base Price per Iron Unit for the
[Contract Year 2003]:

 

Pellet

  

f.o.b.

   Base Price per
Iron Unit

Wabush 2% Mn Standard

   Vessel at Pointe Noire    [$0.5350] Wabush 2% Mn Flux    Vessel at Pointe
Noire    [$0.5850] Wabush 1% Mn Standard    Vessel at Pointe Noire    [$0.5350]
Wabush l% Mn Flux    Vessel at Pointe Noire    [$0.5850]

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

 

  (vi) For the [Contract Years 2004 through 2014], inclusive, the Base Price per
Iron Unit for each of the Wabush Pellets, f.o.b. vessel, shall be determined by
multiplying the [2003] Base Price per Iron Unit by the Composite Index for the
Contract Year in determination.

(c) If in any Contract Year Cliffs supplies any Other Cliffs Pellets to Inland,
the price per iron unit for such kind(s) of Other Cliffs Pellets shall be that
price per iron unit that, after taking into account the difference, if any, in
transportation costs to Inland (transportation costs shall be calculated by
reference to the actual incremental increase in transportation costs based on
Inland models and shall be certified by Inland), results in the same average
cost per iron unit (including transportation costs) delivered to the Indiana
Harbor Plant as the average cost per iron unit (including transportation costs)
delivered to the Indiana Harbor Plant would be if the entire Excess Annual
Requirements were provided from the Empire Plant f.o.b. vessel at Escanaba.

(d) [In addition to the Base Price per Iron Unit for Basic Cliffs Pellets or the
price per iron unit for Other Cliffs Pellets, Inland shall pay a surcharge as
specified in the table set forth below (the “Surcharge Amount”) in respect of
the tonnage of Cliffs Pellets to be delivered hereunder, which, except as
otherwise provided herein, shall be paid by Inland whether or not Inland, in
fact, purchases and takes delivery of all, more than all, a portion or none of
such tonnage. Such Surcharge Amount shall be reduced dollar-for-dollar by any
Special Contributions (as such term is defined in the Partnership Agreement (as
amended by the Omnibus Agreement (defined below))) paid by Inland or its
Affiliates to the Partnership wheresoever the obligation therefore was provided.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

 

Surcharge Amount

   Payable in Calendar Year  

$5,000,000

     2003   

$5,000,000

     2004   

$12,000,000

     2005   

$12,000,000

     2006   

$12,000,000

     2007   

$12,000,000

     2008   

$10,000,000

     2009   

$10,000,000

     2010   

$10,000,000

     2011   

$10,000,000

     2012   

$10,000,000

     2013   

$12,000,000

     2014 ] 

(e) [Required Special Contributions. Each of Inland, Ispat Inland Empire, Inc.,
a Delaware corporation and wholly owned subsidiary of Inland (“Ispat Empire”),
Cliffs Empire, Inc., a Michigan corporation (‘“Cliffs Empire”). Empire-Cliffs
Partnership, a Michigan general partnership (“ECP”), and
Wheeling-Pittsburg/Cliffs Partnership, a Michigan general partnership
(“W-P/Cliffs”), acknowledges its respective obligations, covenants and other
agreements set forth in the Partnership Agreement (as amended by the Second
Empire Partnership Omnibus Agreement dated as of December 31, 2002 (the “Omnibus
Agreement”) with respect to the Special Contributions (as defined in the
Partnership Agreement (as amended by the Omnibus Agreement)) payable by such
parties thereunder, and, for the avoidance of doubt but without creating
duplication, restates and independently establishes herein such obligations,
covenants and other agreements and agrees to pay, perform and discharge such
obligations, covenants and agreements in accordance with the terms, and subject
to the conditions, set forth herein and therein. Capitalized terms used in this
Section 6(e) but not defined shall have the respective meanings given to such
terms in the Partnership Agreement (as amended by the Omnibus Agreement) and in
the Omnibus Agreement.]

(i) [So long as Ispat Empire continues to be a Partner and, as to the Cliffs
Entities only, for one year after Ispat Empire ceases to be a Partner:]

(A) [For the years 2003 through 2014, inclusive, the Partners shall make Special
Contributions to the Partnership in the amounts set forth in the chart below:

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

 

     Special Contributions (millions)

Years

   Ispat Empire   Cliffs Entities   Total

2003 and 2004

   $2.1   $7.9   $10.0

2005 through 2008

   5.04   18.96   24.0

2009 through 2013

   4.2   15.8   20.0

2014

   5.04   18.96   24.0

Total Contributions

   $50.4 (21%)   $189.6 (79%)   $240.0(100%)

The Special Contribution amounts specified in Section 12.1 of the Partnership
Agreement for the Cliffs Entities shall be made pro rata by such Partners on the
basis of the percentage that each Share of the Cliffs Entities represents of all
of the Shares of the Cliffs Entities. Inland shall be jointly and severally
liable for Ispat Empire’s obligations to pay the Special Contribution amounts
above on the terms and conditions of the Partnership Agreement. Each Cliffs
Entity shall be jointly and severally liable for the obligations of each of the
other Cliffs Entities, as the case may be, to pay the Special Contribution
amounts above on the terms and conditions of the Partnership Agreement].

(B) [Any exercise by Ispat Empire of its Put Right pursuant to Section 11 of the
Purchase Agreement, shall thereinafter eliminate any and all duties of the
Partners to make Special Contributions representing Ispat Empire’s Share as
prescribed in Section 12.1 of the Partnership Agreement; provided, however, this
shall in no way eliminate or reduce the foregoing obligations of the Cliffs
Entities to make Special Contributions as provided in Section 12.1 of the
Partnership Agreement].

(ii) [Application and Timing of Payment of Partners’ Special Contributions].

(A) [The Special Contributions to be made by the Partners of the Partnership
Agreement shall be applied, in any given year, in the following order of
priority: first, in satisfaction of “the Partnership’s Other Post Employment
Benefits (“OPEB”) liabilities, costs and expenses, as defined by FAS 106;
second, in satisfaction of the Partnership’s Voluntary Employee Benefits
Association (“VEBA”) liabilities, costs and expenses; and, finally, to the
extent that in any year the OPEB and VEBA costs are less than the Partners’
Special Contributions in such year, the Partnership shall contribute the excess
amount to the Partnership’s defined benefit pension plans covering substantially
all Partnership employees (the “Pension Plans” and collectively with the OPEB
and VEBA costs, the “Contribution Costs”); provided, however, the Manager may
deviate from the priority set forth above in any given year, if in the Manager’s
good faith determination, a different priority of Contribution Costs is
necessary in such year. Without limiting the generality of the foregoing, none
of the Special Contributions shall be used to fund or pay costs related to the
closing of the Empire Mine or any environmental liabilities that may arise due
to the operation of the Empire Mine by the Partnership. Promptly following
receipt of such Special Contributions from the Partners, the Partnership will
disburse such Special Contributions in the manner required to satisfy its
Contribution Costs as provided in Section 12.2(a) of the Partnership Agreement].

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

(B) [Commencing as of January 7, 2003, the Partners shall contribute to the
Partnership on the seventh and the 23rd day of each month (or if such day is not
a Business Day, the Alternative Day), an amount equal to 1/24 of the annual
Special Contribution payable under Section 12.1 of the Partnership Agreement.
All Special Contributions by the Partners pursuant to Section 12.1 of the
Partnership Agreement shall be made by wire transfer of immediately available
funds according to such instructions as the Partnership may from time to time
provide, and shall be made in U.S. dollars. Without limiting the generality of
the foregoing. Inland may, from time to time, demand confirmation from the
Partnership of the payment of Special Contributions by the Cliffs Entities. The
obligations of the Cliffs Entities under Section 12.2(b) of the Partnership
Agreement are subject, in all events, to the rights of the Cliffs Entities to
cease making payments in accordance with Section 12.1 of the Partnership
Agreement],

(C) [Notwithstanding anything to the contrary herein, in the event that there is
a reduction in the Surcharge Amount payable by Inland for a given year pursuant
to the terms and conditions hereof such that Ispat Empire’s Special Contribution
obligation for such year would exceed Inland’s entire adjusted Surcharge Amount
obligation for such year (i) Ispat Empire’s Special Contribution obligation for
such year shall be reduced by such excess, and (ii) there will be a
corresponding reduction in the Special Contribution obligations of the Cliffs
Entities for such year such that the Special Contribution obligations of Ispat
Empire for such year are equal 21% of the Special Contributions of all
Partners].

(D) [The Partnership shall furnish quarterly both to the Partners and to Inland
a statement, certified by the Manager, showing the Special Contributions
actually received by the Partnership from the Partners pursuant to Section 12.1
of the Partnership Agreement and the amounts of capital actually applied by the
Partnership in satisfaction of its obligations under Section 12.2(a) of the
Partnership Agreement, together with such other related information as the
Partners may reasonably request in connection therewith].

(iii) [If the obligations of any Cliffs Entity to make any Special Contribution
are not satisfied on the terms and conditions set forth in Section 12.1 of the
Partnership Agreement, or fail to be applied as prescribed by Section 12.2(a) of
the Partnership Agreement, then (A) Ispat Empire’s obligations to make Special
Contributions, and (B) Inland’s obligations to pay the Surcharge Amount,
wheresoever such obligations may appear, shall each be suspended until such
time, if any, as the obligations of all Cliffs Entities to make Special
Contributions are current in full and have been properly applied in accordance
with the terms and conditions set forth in Article 12 of the Partnership
Agreement].

(iv) [If (A) the obligations of Ispat Empire to make any Special Contribution on
the terms and conditions set forth in Section 12.1 of the Partnership Agreement,
or (B) the obligations of Inland to pay any Surcharge Amount pursuant to this
Agreement, as the case may be, are not satisfied, then the obligations of the
Cliffs Entities to make Special Contributions shall be suspended until such
time, if any, as the obligations of Ispat Empire and Inland as described in
clauses (A) and (B) are current in full in accordance with the terms and
conditions set forth in Article 12 of the Partnership Agreement (with respect to
caluse (i)) and this Agreement (with respect to clause (ii))].

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

(v) The rights of the parties under Section 14.8 of the Partnership Agreement
shall not be exclusive of any other rights that they may have with respect to
the subject matter of such Section.

(f) Attached as Exhibit B is an example of the application of the provisions of
this Section 6, other than Section 6(e).

7. PAYMENTS AND ADJUSTMENTS

(a) Subject to adjustment as provided in Sections 7(b) and 7(c), and subject
further to the Omnibus Agreement, Inland shall pay Cliffs [on the seventh and
the 23rd day] of each month (or if such day is not a Business Day, the
Alternative Day), an amount equal to (i) commencing as of [February 7,] 2003,
[l/24th] of the total cost of all of the tons of the various kinds of Cliffs
Pellets to be supplied to meet Inland’s Excess Annual Requirements for such
Contract Year, to be determined in each case by multiplying such Excess Annual
Requirements by the Expected Iron Content and the Base Price per Iron Unit,.plus
the appropriate Flux Charge per Ton, [plus (ii) commencing as of January 7,
2003, 1/24 of the annual surcharge payable under Section 6(d)]. Except as
otherwise provided herein, the payments required to be made by Inland pursuant
to Section 7(a)(ii) shall be made by Inland during the initial term of this
Agreement [only and even if no Cliffs Pellets are supplied to or used by
Inland].

(b) The payments provided for in Section 7(a)(i) shall be adjusted as follows:

 

  (i) In the event of any adjustment to the Excess Annual Requirements pursuant
to Section 5(b), any payments to be made pursuant to Section 7(a)(i) after such
adjustment shall be increased or decreased so that such payments will be equal
in amount.

 

  (ii) Beginning in [2004], not later than June 15 of each Contract Year, Cliffs
shall prepare and certify to Inland (x) Cliffs’ calculation of the Composite
Index and the Flux Composite Index for such Contract Year, (y) Cliffs’
recalculation of the Base Price per Iron Unit and Flux Charge per Ton for each
kind of Cliffs Pellets, based thereon, and (z) the amount of the difference
between the amount previously paid for Cliffs Pellets during the Contract Year
and the amount that would have been paid had such adjusted Composite Index and
Flux Composite Index been in effect from the beginning of the Contract Year. All
subsequent payments to be made under Section 7(a)(i) shall be adjusted to
reflect the revised Base Price per Iron Unit and Flux Charge per Ton, and the
next such payment shall be adjusted by the amount specified in clause (z) above.
For purposes of this Section 7(b)(ii), the term “Cliffs Pellets” shall be deemed
to include pellets supplied by the Partnership under the EIMP Ore Sales
Agreement.

(c) In addition to the adjustments to be made pursuant to Section 7(b), not
later than January 31 of each Contract Year, Cliffs shall prepare and certify to
Inland: (x) Cliffs’ calculation of the actual tonnage of each kind of Cliffs
Pellets and any variance from tonnage forecast to be delivered to satisfy
Inland’s Excess Annual Requirements, in each case for the

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

prior Contract Year; (y) the actual iron units in each kind of Cliffs Pellets,
and any variance from the Expected Iron Content expected therefore, in each case
for the prior Contract Year; and (z) the amount due from Cliffs to Inland, or
vice versa, to adjust to correct for all of the variances in clauses (x) and
(y) for the prior Contract Year. The payment due pursuant to Section 7(a)(i)
next occurring after January 31 shall be adjusted by the amount specified in
clause (z).

(d) All payments shall be made by wire transfer of immediately available funds
according to such instructions as Cliffs may from time to time provide, and
shall be made in U.S. dollars.

(e) In the event Inland purchases Cliffs Pellets required to be purchased under
this Agreement in advance of the required date for such purchase, during the
12-month period following the date of such purchase Inland shall be entitled to
defer a subsequent required purchase of Cliffs Pellets having an aggregate price
equal to the aggregate price of the Cliffs Pellets purchased in advance for the
same number of days as the advance purchase was in advance of its required date.
Purchases of Cliffs Pellets required under this Agreement which are made in
advance in January of any Contract Year shall be counted as purchases of Cliffs
Pellets for purposes of Inland’s Excess Annual Requirements for the next
following Contract Year.

(f) In the event Inland shall fail to make payment when due of any amounts
(other than amounts disputed in good faith by Inland), Cliffs, in addition to
all other remedies available to Cliffs in law or in equity, shall have the
right, but not the obligation, to withhold further performance by Cliffs under
this Agreement until all claims Cliffs may have against Inland under this
Agreement are fully satisfied.

(g) Exhibit B illustrates the operation of the provisions of this Section 7.

8. SHIPMENTS AND DELIVERY

(a) Cliffs and Inland will agree on a mutually acceptable delivery schedule for
each Contract Year prior to December 1 of the preceding Contract Year and Cliffs
shall make pellets available hereunder in accordance with such schedule. Such
schedule must be established to match both Inland’s blast furnace requirements
and Cliffs’ pellet availability and will include monthly shipment tonnage by
grade. Cliffs and Inland will balance the delivery schedule by pellet source and
type so that monthly shipments will be relatively equal over the Contract Year,
considering winter shipping restrictions and production schedules to the
locations designated in Section 8(b) below. Cliffs and Inland recognize that
changes in schedule will occur as provided in Section 5, and will use
commercially reasonable efforts to accommodate such changes. For purposes of
this Section 8(a), the term “pellets” shall be deemed to include pellets
supplied by the Partnership under the EIMP Ore Sales Agreement.

(b) Deliveries shall be made as follows:

 

  (i)

Deliveries of Empire Pellets shall be made by Cliffs to Inland f.o.b. [vessel,
Port of Escanaba, Michigan or stockpiled at the Canadian National Railway
Company Ore Dock in Escanaba, Michigan], and title and all risk of loss (other
than loss associated with shrinkage and, pellet handling and care in the
ordinary course in the stockpile at such Dock), damage or

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

  destruction shall pass to Inland at the time that payment is received for such
delivery of such Pellets (For purposes of this Section 8(b)(i), the term “Empire
Pellets” shall be deemed to include pellets supplied by the Partnership under
the EIMP Ore Sales Agreement.);

 

  (ii) Deliveries of Wabush Pellets shall be made by Cliffs to Inland f.o.b.
vessel, Port of Pointe Noire, Quebec, or stockpiled at Wabush Dock in Pointe
Noire, Quebec, and title and all risk of loss (other than loss associated with
shrinkage and, pellet handling and care in the ordinary course in the stockpile
at such Dock), damage or destruction shall pass to Inland at the time that
payment is received for such delivery of such Pellets; and

 

  (iii) Deliveries of Other Cliffs Pellets shall be made by Cliffs to Inland
f.o.b. [vessel at one or more mutually agreed locations], and title and all risk
of loss (other than loss associated with shrinkage and, pellet handling and care
in the ordinary course in the stockpile at such locations), damage or
destruction shall pass to Inland at the time that payment is received for such
delivery of such Pellets;

provided, however, that Inland shall not be entitled to take delivery or
possession of any Cliffs Pellets until Cliffs shall have received payment for
such Pellets.

9. WEIGHTS

Vessel bill of lading weight determined by railroad scale weights or belt scale
weights, certified in accordance with standard commercial practices, in
accordance with the procedures in effect from time to time at each of the
loading ports (which shall be reasonably acceptable to Inland), shall be
accepted by the parties as determining the amount of Cliffs Pellets delivered to
Inland pursuant to this Agreement. The weighing devices shall be regularly
tested, verified, certified, and maintained. For those scale weights or belt
scale weights Cliffs operates, Cliffs shall maintain records of certification,
which shall be made available from time to time to Inland for review and audit.
In all other cases, Cliffs shall use commercially reasonable efforts, upon the
request of Inland, to obtain from those third parties operating the scale
weights and/or belt weights, proof of certification.

10. EMPLOYMENT OF VESSELS

Inland assumes the obligation for arranging and providing appropriate vessels
for the transportation of the Cliffs Pellets delivered by Cliffs to Inland
hereunder. Inland shall arrange and provide for all vessel shipments, ore
carrier or bulk carrier type vessels suitable in all respects to enter, berth at
and leave the loading ports and suitable for the loading and mooring facilities
at the loading ports. If Cliffs supplies any Other Cliffs Pellets hereunder,
Inland shall (i) use all commercially reasonable efforts to obtain the best
possible price and other terms for transportation of such Other Cliffs Pellets,
and (ii) certify the use of such efforts, and the prices obtained for such
transportation, to Cliffs at the end of each year. Any transportation price
information supplied to Cliffs by Inland pursuant to this Section 10 shall be
kept confidential.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Cliffs shall provide Inland with a reasonable opportunity to bid for the supply
of transportation services in connection with the delivery of flux stone to the
Empire Mine. For purposes of this Section 10, the term “Cliffs Pellets” shall be
deemed to include pellets supplied by the Partnership under the EIMP Ore Sales
Agreement.

11. SAMPLING AND TESTING PROCEDURES

(a) All pellet sampling procedures and analytical tests conducted on Cliffs
Pellets sold to Inland to demonstrate compliance with the Grade and Quality
Specs specified in Section 4 shall be performed by Cliffs at the loading point
on each pellet vessel shipment or train shipment, as the case may be. Cliffs
shall retain a split of each sample of whole pellets for 90 days and will retain
a ground pulp sample for chemical analysis for one year (the “Samples”). Test
methods to be used shall be the appropriate ASTM or ISO standard methods
published at the time of testing or any other procedures and practices that may
be mutually agreed to by Cliffs and Inland. Inland may, at any time and from
time to time through one or more authorized representatives, be present during
production, loading, or to observe sampling and analysis of pellets being
processed for shipment to Inland. In the case of a dispute between Inland and
Cliffs as to pellet analyses, a mutually agreed upon ISO 17025 certified (or
such future certification standard as may replace ISO 17025) laboratory (the
“Lab”) shall be utilized to resolve the dispute. Notwithstanding Section 15
hereof, the Lab shall act as the final arbiter of all disputes related to pellet
sampling and analysis. The party found to be in error (or if both parties are in
error, both parties) shall bear the cost of the Lab.

(b) If a daily measurement shows a [Level 2 Variance] with respect to any Cliffs
Pellets for the previous day, Cliffs will [segregate production for the
following day]. Cliffs will use its best efforts to [isolate Level 2 Pellets]
and Inland will [have the option to reject Level 2 Pellets] at the mine.

12. REPRESENTATIONS AND WARRANTIES

(a) Inland represents and warrants to, and agrees with, Cliffs that the
execution and delivery of this Agreement by Inland, and its consummation of the
transactions contemplated hereby, have been duly authorized in accordance with
all applicable laws and the certificate of incorporation and bylaws of Inland,
and no further corporate action is necessary on the part of Inland to make this
Agreement valid and binding on Inland and enforceable against Inland in
accordance with its terms. The execution and delivery of this Agreement by
Inland, and its consummation of the transactions contemplated hereby, (a) are
not contrary to the certificate of incorporation or bylaws of Inland, (b) do not
now and will not, with the passage of time, the giving of notice or otherwise,
result in a violation or breach of, or constitute a default under, any term or
provision of any indenture, mortgage, deed of trust, lease, instrument, order,
judgment, decree, rule, regulation, law, contract, agreement or any other
restriction to which Inland is a party or to which Inland or any of its assets
is subject or bound, and (c) will not result in any acceleration or termination
of any loan or security interest agreement to which Inland is a party or to or
by which Inland or any of its assets is subject or bound; provided, however that
no representation or warranty is being made regarding the validity or
enforceability of Section 18(b).

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

(b) Cliffs represents and warrants to, and agrees with, Inland that the
execution and delivery of this Agreement by Cliffs, and its consummation of the
transactions contemplated hereby, have been duly authorized in accordance with
all applicable laws and the articles of incorporation and bylaws of Cliffs, and
no further corporate action is necessary on the part of Cliffs to make this
Agreement valid and binding on Cliffs and enforceable against Cliffs in
accordance with its terms. The execution and delivery of this Agreement by
Cliffs, and its consummation of the transactions contemplated hereby, (a) are
not contrary to the articles of incorporation or bylaws of Cliffs, (b) do not
now and will not, with the passage of time, the giving of notice or otherwise,
result in a violation or breach of, or constitute a default under, any term or
provision of any indenture, mortgage, deed of trust, lease, instrument, order,
judgment, decree, rule, regulation, law, contract, agreement or any other
restriction to which Cliffs is a party or to which Cliffs or any of its assets
is subject or bound, and (c) will not result in any acceleration or termination
of any loan or security interest agreement to which Cliffs is a party or to or
by which Cliffs or any of its assets is subject or bound; provided, however that
no representation or warranty is being made regarding the validity or
enforceability of Section 18(b).

(c) OTHER THAN AS SPECIFICALLY SET FORTH ELSEWHERE HEREIN (OR ANY EXHIBIT OR
SCHEDULE ATTACHED HERETO OR OTHER DOCUMENT REFERENCED HEREIN), CLIFFS MAKES NO,
AND HEREBY DISCLAIMS AND EXCLUDES ANY, EXPRESS OR IMPLIED WARRANTIES INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, OF FITNESS, OR OF
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO ALL CLIFFS PELLETS. WITH
RESPECT TO SUCH WARRANTIES THAT ARE SPECIFICALLY SET FORTH HEREIN AND FOR WHICH
A CORRESPONDING REMEDY IS HEREIN PROVIDED, SUCH REMEDY SHALL BE THE SOLE AND
EXCLUSIVE REMEDY FOR THE BREACH OR INACCURACY OF SUCH WARRANTY.

(d) All claims for material variance in quality of the Cliffs Pellets from the
quality described herein shall be deemed waived unless made in writing delivered
to Cliffs within sixty (60) calendar days after completion of discharge at port
of discharge. No claim will be entertained after the Cliffs Pellets have been
consumed unless it can be substantiated by the Sample corresponding to those
Cliffs Pellets. Each party shall afford the other party prompt and reasonable
opportunity to inspect the Cliffs Pellets as to which any claim is made as above
stated. The Cliffs Pellets shall not be returned to Cliffs without prior written
consent of Cliffs. CLIFFS SHALL NOT BE LIABLE FOR ANY DAMAGE TO INLAND’S
PROPERTY OR LOST PROFITS, INJURY TO GOOD WILL OR ANY OTHER SPECIAL OR
CONSEQUENTIAL DAMAGES.

13. [PRICE REOPENER

Beginning in 2009 if (a) the percentage calculated by dividing the Base Price
per Iron Unit for an Empire Standard Pellet for the year in determination by the
World Pellet Price for the year in determination is greater than the upper band
calculation of that specific percentage, calculated in accordance with the next
following sentence, then Inland may give notice to Cliffs prior to July 1 of the
year in determination requesting a price renegotiation, or (b) the percentage
calculated by dividing the Base Price per Iron Unit for an Empire Standard
Pellet for the year in

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

determination by the World Pellet Price for the year in determination is less
than the lower band calculation of that specific percentage calculated in
accordance with the next following sentence, then Cliffs may give notice to
Inland prior to July 1 of the year in determination requesting a price
renegotiation. The calculation of the foregoing percentage shall be made in 2003
following the settlement of the World Pellet Price as detailed in Schedule 13.
In the event that either party gives notice as described above in (a) or (b),
then the parties shall meet to negotiate revised Base Prices per Iron Unit for
all Cliffs Pellets. In the event that the parties cannot agree on revised Base
Prices per Iron Unit within 60 days following notice, binding arbitration in
accordance with Section 15 shall be utilized to set the revised applicable Base
Prices per Iron Unit. For the period of time following the notice until revised
Base Prices per Iron Unit is agreed to or set by arbitration, the price invoiced
and paid shall be the Base Prices per Iron Unit for the year in determination.
The prices determined by the arbitrators shall be effective retroactive to the
beginning of the year in which Inland or Cliffs requested a price renegotiation.
Cliffs shall pay Inland, or Inland shall pay Cliffs, within 10 days of the
arbitrators decision, an amount equal to the adjustment calculated by the
arbitrators for the prior period of that year].

14. COVENANTS

During the term of this Agreement, Inland shall not: (a) purchase Cliffs Pellets
pursuant to this Agreement with the specific intent to resell such pellets; or
(b) sell, lease or otherwise transfer title or the right to use the Indiana
Harbor Plant (including, without limitation, its blast furnaces), or any
material portion thereof, to any Person, or merge, consolidate or reorganize
with any Person unless that Person assumes in writing this Agreement and all of
Inland’s obligations hereunder.

15. ARBITRATION

(a) Upon notice by either party to the other, all disputes, claims, questions or
disagreements arising out or relating to this Agreement or breach, termination,
enforcement, interpretation or validity thereof, including the determination of
the scope or applicability of this Agreement to arbitrate, shall, except as
provided in Section 11(a) hereof, be determined by arbitration administered by
the American Arbitration Association in accordance with the provisions of its
Commercial Arbitration Rules, modified as follows:

 

  (i) the place of arbitration shall be Cleveland, Ohio;

 

  (ii) Unless the parties consent in writing to a lesser number, the arbitration
proceedings shall be conducted before a panel of three neutral arbitrators, one
to be appointed by Cliffs; one to be appointed by Inland, and third to be
selected by the two arbitrators. None of the arbitrators shall be an employee,
officer, director or consultant of, or of a direct competitor of, Inland or
Cliffs;

 

  (iii)

consistent with the expedited nature of arbitration, each party will, upon the
written request of the other party, promptly provide the other with copies of
documents on which the producing party may rely or otherwise which may be
relevant in support of or in opposition to any claim or

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

  defense; any dispute regarding discovery, or the relevance or scope thereof,
shall be determined by the arbitrators, which determination shall be conclusive;
and all discovery shall be completed within 45 days following the appointment of
the arbitrators;

 

  (iv) in connection with any arbitration arising out of Section [13], each of
Cliffs and Inland shall have the right to submit information to the arbitrators
to be held in confidence by them and not disclosed to the other party (or any
other person); provided, however, that: (A) the party providing such information
shall certify its accuracy to the best of its actual knowledge; and (B) such
information shall be made available to counsel for the other party upon delivery
by such counsel of its undertaking to hold the information (either in the form
provided or in any other form) in confidence and not to disclose it to its
client, or any other person (other than the arbitrators)

 

  (v) in connection with any arbitration arising out of Section [13]: (A) before
making their determination in any matter, the arbitrators must request from each
of the parties a complete statement of its proposed resolution of such matter,
and the arbitrators shall select between the two proposed resolutions, without
making any alteration to either of them (or if either party does not submit a
proposed resolution, or submits one that is materially incomplete, shall select
the proposed resolution of the other party); and (B) the arbitrators shall be
limited to awarding only one or the other proposed resolution;

 

  (vi) in connection any arbitration arising out of this Agreement, the
arbitrators shall have no authority to alter, amend, or modify any of the terms
and conditions of this Agreement, and further, the arbitrators may not enter any
award that alters, amends or modifies terms or conditions of this Agreement in
any form or manner;

 

  (vii) the award or decision shall be made within nine months of the filing of
the notice of intention to arbitrate, and the arbitrators shall agree to comply
with this schedule before accepting appointment; provided, however, that this
time limit may be extended by written agreement signed by both parties or by the
arbitrators, if necessary; and

 

  (viii) in connection with any arbitration arising out of Section [13], the
costs of the arbitrators shall be borne entirely by the party that did not
prevail; and in connection with any other arbitration related to this Agreement,
each party shall be responsible for its own costs and expenses, and the parties
will equally split the cost of conducting the arbitration itself.

(b) The judgment of the arbitrators shall be final and binding on the parties,
and judgment upon the award rendered by the arbitrators may be entered and
enforced by any court of the United States or any state thereof.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

16. FORCE MAJEURE

(a) Notwithstanding anything in this Agreement to the contrary, no party hereto
shall be liable for damages resulting from failure to deliver or accept and pay
for all or any of the Cliffs Pellets as described herein, if and to the extent
that such delivery or acceptance would be contrary to or would constitute a
violation of any regulation, order or requirement of a recognized governmental
body or agency, or if such failure, including (a) failure of the mines supplying
the Cliffs Pellets to be delivered under this Agreement to produce the Cliffs
Pellets, or (b) failure of Inland’s facilities to produce steel, is caused by or
results directly or indirectly from acts of God, war, insurrections,
interference by foreign powers, acts of terrorism, strikes, hindrances, labor
disputes, labor shortages, fires, flood, embargoes, accidents or delays at the
mines, on the railroads or docks or in transit, shortage of transportation
facilities, disasters of navigation, or other causes, similar or dissimilar, if
such other causes are beyond the control of the party charged with a failure to
deliver or to accept and pay for the Cliffs Pellets. The inability to use Cliffs
Pellets as a result of any of the foregoing causes shall also be a force majeure
event under this Section, allowing Inland to fail to accept Cliffs Pellets to
the extent of such force majeure event, pro rata, with all other sources of
pellets for the Indiana Harbor Plant. To the extent a force majeure is claimed
hereunder by a party hereto, such shall relieve the other party from fulfilling
its corresponding agreement hereunder to the party claiming such force majeure,
but only for the period and to the extent of the claimed force majeure, except
as provided in Section 16(b) or unless otherwise mutually agreed to by the
parties.

(b) If an event of force majeure is claimed by Cliffs, Inland shall be obligated
to make the payments required by Section [6(d)] and Section [7(a)(ii) for only
24 months] following the date that Cliffs claimed such event of force majeure;
provided, however, that upon any termination of such event of force majeure
[prior to 24 months] after the date that Cliffs claimed the event of force
majeure, Inland shall continue to be obligated to make the payments required by
Section [6(d)] and Section [7(a)(ii)] from the date of such termination. In
addition to the foregoing, if Cliffs is able to offer for sale Other Cliffs
Pellets in accordance with Section [3(d)], then Inland shall be obligated to
[pay the Surcharge Amount] under such Section [3(d)]. If the event of force
majeure claimed by Cliffs continues for [24] consecutive months or longer, which
event covers the supply of substantially all of Inland’s Excess Annual
Requirements (including, for these purposes, the Empire Equity Tonnage) and
Cliffs is not able to offer for sale Other Cliffs Pellets in accordance with
Section [3(d)], then either Cliffs or Inland may terminate this Agreement by
written notice to the other. To the extent that, pursuant to this Section,
Cliffs offers for sale pellets pursuant to Section [3(d)], the parties
acknowledge and agree that the [Surcharge Amount] shall be subject to reduction
in accordance with Section [3(d)(i)(E)].

17. NOTICES

All notices, consents, reports and other documents authorized and required to be
given pursuant to this Agreement shall be given in writing and either personally
served on an officer of the party hereto to whom it is given, or sent by
recognized overnight delivery service, mailed by registered or certified mail,
postage prepaid, or by facsimile, addressed as follows:

 

26



--------------------------------------------------------------------------------

If to CCIC or CMC:

1100 Superior Avenue - 15th Floor

Cleveland, Ohio 44114-2589

Attention: Secretary

Facsimile: (216) 694-6741

cc: Vice President-Sales

Facsimile: (216) 694-5385

If to Inland:

3210 Watling Street

East Chicago, Indiana 46312

Attention: General Counsel

Facsimile: (219) 399-4267

Attention: Manager Raw Materials and Purchasing

Facsimile: (219) 399-5505

; provided, however, that any party may change the address to which notices or
other communications to it shall be sent by giving to the other party written
notice of such change, in which case notices and other communications to the
party giving the notice of the change of address shall not be deemed to have
been sufficiently given or delivered unless addressed to it at the new address
as stated in said notice.

18. TERM

(a) The term of this Agreement shall commence as of 12:01 a.m. on January 1,
2003 and continue through January 31, 2015 unless the term is ended earlier
pursuant to Section 18(b) hereof. The term of this Agreement shall be
automatically extended annually for one Contract Year starting February 1, 2015
unless either Cliffs or Inland gives notice of termination at least 24 months
prior to the commencement of any automatic 12-month extension or the term is
ended earlier pursuant to Section 18(b). This Agreement shall remain valid and
fully enforceable for the fulfillment of obligations accrued but undischarged
prior to expiration of the term or earlier termination.

(b) This Agreement may be terminated at any time prior to its termination
pursuant to Section 18(a), (i) by Inland, if any of the following shall occur
with respect to any of the entities that make up Cliffs (each Cliffs entity, a
“subject party” with respect to terminations by Inland), or (ii) by Cliffs, if
any of the following shall occur to Inland (the “subject party” with respect to
terminations by Cliffs):

 

  (I)

pursuant to or within the meaning of the United States Bankruptcy Code or any
other federal or state law relating to insolvency or relief of debtors (a
“Bankruptcy Law”), a subject party shall: (i) commence a voluntary case or
proceeding; (ii) consent to the entry of an order for relief against it in an
involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee,

 

27



--------------------------------------------------------------------------------

  liquidator, or similar official; (iv) make an assignment for the benefit of
its creditors; or (v) admit in writing its inability to pay its debts as they
become due; or

 

  (II) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against a subject party in an involuntary
case, (ii) appoints a trustee, receiver, assignee, liquidator, or similar
official for the subject party or substantially all of the subject party’s
properties, or (iii) orders the liquidation of the subject party, and, in each
case, the order or decree is not dismissed within 60 days.

19. AMENDMENT

This Agreement may not be modified or amended except by an instrument in writing
signed by all parties hereto.

20. WAIVER

No waiver of any of the terms of this Agreement shall be valid unless in writing
and signed by all parties hereto. No waiver or any breach of any provision
hereof or default under any provisions hereof shall be deemed a waiver of any
subsequent breach or default of any kind whatsoever.

21. CONFIDENTIALITY; GOVERNING LAW

(a) Cliffs and Inland acknowledge that this Agreement contains certain volume
pricing, adjustment and term provisions which are confidential, proprietary or
of a sensitive commercial nature and which would put Cliffs or Inland at a
competitive disadvantage if disclosed to the public, specifically, Sections 1,
2, 3, 4, 6, 7 and 13, and all of the Schedules and Exhibits hereto
(“Confidential Information”). Cliffs and Inland further agree that all
provisions of this Agreement shall be kept confidential and, without the prior
consent of the other party, shall not be disclosed to any party not a party to
this Agreement or the legal advisor to a party to this Agreement except as
required by law or governmental or judicial order and except that disclosure of
the existence of this Agreement shall not be precluded by this Section 21.

(b) If either party is required by law or governmental or judicial order or
receives legal process or a court or agency directive requesting or requiring
disclosure of any of the Confidential Information contained in this Agreement,
such party will promptly notify the other party prior to disclosure to permit
such party to seek a protective order or take other appropriate action to
preserve the confidentiality of such Confidential Information. If either party
determines to file this Agreement with the Securities and Exchange Commission
(“Commission”) or any other federal, state, provincial or local governmental or
regulatory authority, or with any stock exchange or similar body, such
determining party will use its best efforts to obtain confidential treatment of
such Confidential Information pursuant to any applicable rule, regulation or
procedure of the Commission and any applicable rule, regulation or procedure
relating to confidential filings made with any such other authority or exchange.
If the Commission (or any such other authority or exchange) denies such party’s
request for confidential treatment of such

 

28



--------------------------------------------------------------------------------

Confidential Information, such party will use its best efforts to obtain
confidential treatment of the portions thereof that the other party designates.
Each party will allow the other party to participate in seeking to obtain such
confidential treatment for Confidential Information.

(c) This Agreement shall in all respects, including matters of construction,
validity and performance, be governed by and be construed in accordance with the
laws of the State of Ohio.

22. ASSIGNMENT

(a) For purposes of this Agreement, the term “Inland” includes and means not
only Inland, but also any successor by merger or consolidation of Inland and any
permitted assigns of Inland.

(b) In case Inland shall consolidate with or merge into another Person or shall
transfer to another Person all or substantially all of its iron and steel
business, this Agreement shall be assigned by Inland to, and shall be binding
upon, the Person resulting from such consolidation or merger or the Person to
which such transfer is made; otherwise no assignment of this Agreement by Inland
shall be valid unless Cliffs shall consent in writing thereto.

(c) In case CCIC or CMC, or any permitted assign of either of them, shall
consolidate with or merge into another corporation or shall transfer to another
Person all or substantially all of its business, this Agreement shall be
assigned by CCIC or CMC, as the case may be, to, and shall be binding upon, the
corporation resulting from such consolidation or merger or the Person to which
such transfer is made; otherwise, no assignment of this Agreement by CCIC or
CMC, as the case may be, shall be valid unless Inland shall consent thereto in
writing.

(d) All the covenants, stipulations and agreements herein contained shall inure
to the benefit of and bind the parties hereto and their respective successors
and permitted assigns.

23. CONFIDENTIALITY

None of the parties hereto or their Affiliates will issue any press release or
otherwise disclose or make any public statement with respect to the transactions
contemplated hereby without the prior written or oral consent of an officer of
the other parties, except to the extent that the disclosing party determines in
good faith that it is so obligated by law, in which case such disclosing party
shall give notice to the other parties in advance of such party’s intent to make
such disclosure, announcement or issue such press release and the parties hereto
or their affiliates shall use reasonable efforts to cause a mutually agreeable
release or disclosure or announcement to be issued.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective authorized officers.

 

THE CLEVELAND-CLIFFS IRON COMPANY     ISPAT INLAND INC. By:   /s/    D. J.
Gallagher     By:   /s/    Michael G. Rippey   Name: D. J. Gallagher       Name:
Michael G. Rippey   Title:   Vice President       Title:   Vice President

 

CLIFFS MINING COMPANY

By:   /s/    D. J. Gallagher  

Name: D. J. Gallagher

 

Title:   Vice President

The parties below hereby execute and deliver this Agreement solely for the
purposes of Section 6(e) hereof.

 

ISPAT INLAND EMPIRE, INC.     CLIFFS EMPIRE, INC. By:   /s/    Michael G. Rippey
    By:   /s/    J. A Trethewey   Name: Michael G. Rippey       Name: J. A
Trethewey   Title:   Vice President       Title:   President

 

EMPIRE-CLIFFS PARTNERSHIP    

WHEELING-PITTSBURG/CLIFFS PARTNERSHIP

By:   Cliffs Empire, Inc., a partner     By:   Cliffs Empire, Inc., a partner

  By:   /s/    J. A. Trethewey       By:   /s/    J. A. Trethewey     Name: J.
A. Trethewey         Name: J. A. Trethewey     Title:   President         Title:
  President

By:   Cliffs MC Empire, Inc., a partner     By:   Cliffs IH Empire, Inc., a
partner

  By:   /s/    J. A. Trethewey       By:   /s/    J. A. Trethewey     Name: J.
A. Trethewey         Name: J. A. Trethewey     Title:   President         Title:
  President

543208

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective authorized officers.

 

THE CLEVELAND-CLIFFS IRON COMPANY     ISPAT INLAND INC.

By:

            By:           Name:           Name:       Title:           Title:  
 

 

CLIFFS MINING COMPANY By:           Name:       Title:    

[The parties below hereby execute and deliver this Agreement solely for the
purposes of Section 6(e) hereof.

 

ISPAT INLAND EMPIRE, INC.     CLIFFS EMPIRE, INC. By:             By:          
Name:           Name:       Title:           Title:    

 

EMPIRE-CLIFFS PARTNERSHIP     WHEELING-PITTSBURG/CLIFFS PARTNERSHIP

By:

      Cliffs Empire, Inc., a partner     By:       Cliffs Empire, Inc., a
partner

 

 

By: 

            By:              Name:            Name:          Title:          
Title:    

 

By:

      Cliffs MC Empire, Inc., a partner     By:       Cliffs IH Empire, Inc., a
partner

 

 

By: 

            By:              Name:            Name:          Title:          
Title:                                                                          
                  ]

543208

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Schedule 1(e)

PELLET SALE AND PURCHASE AGREEMENT

COMPOSITE INDEX FORMULA FOR CONTRACT YEARS [2004 - 2014]

Contract Year’s Composite Index Calculation

 

  (i) Producer Price Index (PPI) - All Commodities - Series Id: WPU00000000
Annual Average

Year Preceding Contract Year’s PPI - All Commodities X 0.3300 = A

Base Year 2002 PPI - All Commodities

 

  (ii) Producer Price Index (PPI) - Metals and Metal Products - Sheets, Cold
Rolled Carbon (SCRC) - Series Id: WPU10170711 Annual Average

Year Preceding Contract Year’s PPI - Metals and Metal Products - (SCRC) X 0.3300
= B

Base Year 2002 PPI - Metals and Metal Products - (SCRC)

 

  (iii) World Pellet Price

Year Preceding Contract Year’s World Pellet Price X 0.3400 = C

Base Year 2002 World Pellet Price]

Contract Year’s Composite Index = (A+B+C)

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Schedule 1(j)

PELLET SALE AND PURCHASE AGREEMENT

FLUX COMPOSITE INDEX FOR CONTRACT YEARS [2005—2014]

Contract Year’s Flux Composite Index Calculation

 

[(i) The Average Cost of Flux Stone Delivered to the Empire Mine

Year Preceding Contract Year’s Average Cost of Flux Stone Delivered to the
Empire Mine X 0.3333 = A Base Year 2002 Average Cost of Flux Stone Delivered to
the Empire Mine

 

(ii) Producer Price Index (PPI)—Fuel and Related Products and Power—Series Id:
WPU05 Annual Average

Year Preceding Contract Year’s PPI—Fuel and Related Products and Power X 0.6667
= B Base Year 2002 PPI—Fuel and Related Products and Power]

Contract Year’s Flux Composite Index = (A + B)

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Schedule 1(s)

PELLET SALE AND PURCHASE AGREEMENT

[WORLD PELLET PRICE CALCULATION

YEAR 2002

 

000000000 000000000 000000000 000000000             2002 WORLD PELLET PRICES  

PRODUCER

   WEIGHT     DMTU      DGTU      WTD AVG  

Eastern Canadian Pellet Price

     50.0 %    $ 0.4830       $ 0.4908       $ 0.2454   

Companhia Vale Rio Doce, S.A. — (f.o.b. Tubaro)

     50.0 %    $ 0.4736       $ 0.4812       $ 0.2406   

TOTAL

           $ 0.4860 ] 

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Schedule 13

PELLET SALE AND PURCHASE AGREEMENT

[PRICING BAND CALCULATION

CONTRACT YEARS 2003 — 2014

ILLUSTRATIVE EXAMPLE — 2002 WORLD PRICING

 

000000000 000000000 000000000 000000000 000000000 000000000 000000000      Per
Fe Unit         Weighted Average

2002 Pricing

   DMTU         DGTU         Percent        Average

ECWPP—F.O.B. Sept-Iles

   $0.4830    =    0.4908    *    50.0%   =    0.2454

CVRD—F.O.B. Tubarao

   $0.4736    =    0.4812    *    50.0%   =    0.2406          Weighted Average
     $0.4860

 

     Pricing — F.O.B. Escanaba        Fe %      $ / GT      $ / Fe Unit  

Empire Standard

     63.47       $ 36.25         0.5711      

 

 

    

 

 

    

 

 

 

 

000000000 000000000 000000000 000000000 000000000 000000000      Pricing
Band — F.O.B. Escanaba               + / - 8 %   $ / GT    $ / Fe Unit    Band %
        

Upper Band Calculation

   $2.90   $39.15    0.6168    126.9%   =    Upper Band

Lower Band Calculation

   ($2,90)   $33.35    0.5254    108.1%   =    Lower Band

CALCULATION FOR CONTRACT YEARS 2003 — 2014

 

000000000 000000000 000000000 000000000 000000000 000000000 000000000       Per
Fe Unit         Weighted Average

2003 Pricing

   DMTU         DGTU         Percent        Average

ECWPP—F.O.B. Sept-Iles

   A    =    A / 0.9842    *    50.0%   =    X

CVRD—F.O.B. Tubarao

   B    =    B / 0.9842    *    50.0%   =    Y          Weighted Average      Z

 

      Pricing — F.O.B. Escanaba        Fe %      $ / GT      $ / Fe Unit  

Empire Standard

     63.47       $ 36.25         0.5711   

 

      Pricing Band - F.O.B. Escanaba                + / - 8%   $ / GT   
$ / Fe Unit    Band %          

Upper Band Calculation

   $2.90   $39.15    0.6168    $0.6168 / Z    =    Upper Band

Lower Band Calculation

   ($2.90)   $33.35    0.5254    $0.5254 / Z    =    Lower Band]

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Exhibit A-l

Empire Standard Pellet Specifications

 

[Item

   Lower Level
Two Variance    Lower Level One
Variance    Specification
Range    Upper Level One
Variance    Upper Level Two
Variance   

Adjustment Payment

   Frequency    Applied

Silica %

   4.00    4.01 - 5.28    5.29 - 5.85    5.86 - 6.00    6.01    $0.20 per ton
for each 0.1%    Cargoes    1

%+l/2”

         17.0 Max    17.1 - 24.9    25.0   

$0.025 per ton for each 1.0% For Level 1

$0.05 per ton for each 1.0% For Level 2

   Daily Average    2

%-l/4”

         1.50 - 4.95    4.96 - 6.24    6.25   

$0.04 per ton for each 0.1%

$0.03 per ton to Cliffs for each 0.1 % below 1.50%

   Cargoes    1

Compression (lbs)

   300    301 - 399    400 - 700    701       $0.03 per ton for each 10 lbs.   
Daily Average    2

Reducibility (R40)

   0.50    0.51 - 0.58    0.59 Min         

$0.025 per ton for each 0.01% For Level 1

$0.05 per ton for each 0.01% For Level 2

   Weekly Composite    2

Phosphorus %

         0.024 Max    0.025 - 0.029    0.030    $0.03 per ton for each 0.001%   
Cargoes    1

Titanium %

         0.15 Max    0.16 - 0.49    0.50    $0.03 per ton for each 0.01% For
Level 2    Quarterly Composite    2

Alkalis % (Na2O+K2O)

         0.11 Max    0.12 - 0.15    0.16    $0.03 per ton for each 0.001% For
Level 2    Quarterly Composite    2]

Empire Royal Flux Pellet Specifications

 

[Item

   Lower Level
Two Variance    Lower Level One
Variance    Specification
Range    Upper Level
One Variance    Upper Level Two
Variance   

Adjustment Payment

   Frequency    Applied

Silica %

   4.00    4.01- 5.19    5.20 - 5.79    5.80 - 6.00    6.01    $0.20 per ton for
each 0.1%    Cargoes    1

%+l/2”

         17.0 Max    17.1 - 24.9    25.0    $0.05 per ton for each 1.0%   
Daily Average    2

%-l/4”

         1.50 - 4.33    4.34 - 6.24    6.25   

$0.04 per ton for each 0.1%

$0.03 per ton to Cliffs for each 0.1% below 1.50%

   Cargoes    1

CaO / SiO2

   0.74    0.75 - 0.79    0.80 - 1.00    1.01 - 1.05    1.06    $0.05 per ton
for each 0.01    Cargoes    1

MgO / SiO2

   0.16    0.17 - 0.19    0.20 - 0.33    0.34 - 0.49    0.50   

$0.025 per ton for each 0.01 for Level 1

$0.05 per ton for each 0.01 for Level 2

   Cargoes    1

Contraction (%)

         17.0 Max    17.1 - 17.7    17 - 8    $0.06 per ton for each 0.1%   
Weekly Composite    2

Compression (lbs)

   300    301 - 379    380 - 600    601       $0.03 per ton for each 10 lbs   
Daily Average    2

Reducibility (R40)

   0.76    0.77 - 0.90    0.91 Min          $0.05 per ton for each 0.01%   
Weekly Composite    2

Phosphorus %

         0.027 Max    0.028 - 0.032    0.033    $0.03 per ton for each 0.001%   
Cargoes    1

Titanium %

         0.15 Max    0.16 - 0.49    0.50    $0.03 per ton for each 0.01% for
Level 2    Quarterly Composite    2

AlKalis % (Na2O+K2O)

         0.11 Max    0.12 - 0.15    0.16    $0.03 per ton for each 0.001% For
Level 2    Quarterly Composite    2]

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Empire Viceroy Flux Pellet Specifications

 

[Item

   Lower Level
Two Variance    Lower Level One
Variance    Specification
Range    Upper Level One
Variance    Upper Level Two
Variance   

Adjustment Payment

   Frequency    Applied

Silica %

   4.00    4.01 -5.17    5.18 - 5.68    5.69 -6.00    6.01    $0.20 per ton for
each 0.1%    Cargoes    1

%+l/2”

         14.0 Max    14.1 -24.9    25.0    $0.05 per ton for each 1.0%    Daily
Average    2

%-1/4”

         1.30 - 3.89    3.90-6.24    6.25    $0.04 per ton for each 0.1%   
Cargoes    1                   $0.04 per ton to Cliffs for each 0.1% below 1.30%
   Cargoes    1

CaO / SiO2

   1.05    1.06 - 1.11    1.12-1.28    1.29 -1.34    1.35    $0.05 per ton for
each 0.01    Cargoes    1

MgO / SiO2

   0.24    0.25 - 0.29    0.30 -0.43    0.44 -0.59    0.60    $0,025 per ton for
each 0.01 For Level 1    Cargoes    1                   $0.05 per ton for each
0.01 For Level 2      

Contraction(%)

         9.5 Max    9.6 - 10.9    11.0    $0.06 per ton for each 0.1%    Daily
Average    2

Compression (lbs)

   300    301 - 399    400 - 600    601       $0.03 per ton for each 10 lbs   
Daily
Average    2

Reducibility_(R40)

   0.99    1.00-1.09    1.10 Min          $0.05 per ton for each 0.01%    Weekly
Composite    2

Phosphorus_%

         0.027 Max    0.028-0.032    0.033    $0.03 per ton for each 0.001%   
Cargoes    1

Titanium %

         0.15 Max    0.16 - 0.49    0.50    $0.03 per ton for each 0.01% For
Level2    Quarterly
Composite    2

Alkalis % (Na2O+K2O)

         0.11 Max    0.12-0.15    0.16    $0.03 per ton for each 0.001% For
Level 2    Quarterly
Composite    2]

Notes:

(1) [Applicable tonnage is based on all Inland cargoes]

(2) [Applicable tonnage is based on all tons produced that are not segregated
from Inland cargoes]

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Exhibit A-2

Wabush Pellet Specifications

 

     Standard     Fluxed   Chemical % Dry    l% Mn     2%Mn     l% Mn     2%Mn  

Fe

     [66.00 ]      [65.20 ]      [63.25 ]      [62.40 ] 

SiO2

     [3.25 ]      [3.25 ]      [3.25 ]      [3.25 ] 

A12O3

     [0.40 ]      [0.40 ]      [0.40 ]      [0.40 ] 

CaO

     [0.40 ]      [0.40 ]      [2.90 ]      [3.00 ] 

MgO

     [0.12 ]      [0.12 ]      [1.15 ]      [1.15 ] 

Mn

     [1.20 ]      [2.00 ]      [1.15 ]      [1.95 ] 

P

     [0.01 ]      [0.01 ]      [0.01 ]      [0.01 ] 

S

     [0.01 ]      [0.01 ]      [0.01 ]      [0.01 ] 

TiO2

     [0.03 ]      [0.03 ]      [0.027 ]      [0.027 ] 

Na2O

     [0.025 ]      [0.025 ]      [0.025 ]      [0.02 ] 

K2O

     [0.03 ]      [0.03 ]      [0.04 ]      [0.03 ] 

CaO/SiO2

     [0.12 ]      [0.12 ]      [0.9 ]      [0.9 ] 

B/A

     [0.14 ]      [014 ]      [l.11 ]      [1.14 ] 

Structure

        

% +1/2”

     [9 ]      [9 ]      [9 ]      [9 ] 

% -1/2”+ 3/8”

     [80 ]      [80 ]      [83 ]      [83 ] 

% -3/8” + 1/4”

     [9 ]      [9 ]      [5.7 ]      [5.7 ] 

% -1/4”

     [2 ]      [2 ]      [2.3 ]      [2.3 ] 

% -28 MESH

     [NA ]      [NA ]      [NA ]      [NA ] 

Avg Compression

        

LBS

     [600 ]      [600 ]      [600 ]      [600 ] 

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Exhibit A-3

CLEVELAND CLIFFS PELLETS

Empire Viceroy Off Specification Quality Report

 

Report No.

 

 

           

Report Date

 

 

    Location Detected  

 

    Date Ispat Notified  

 

Reported By

 

 

    Date Detected  

 

    Notified By  

 

Date produced (if known)                         

  Cargo (if applicable)  

 

     

Amount Produced (if known)                         

  Material Segregated?  

 

    If not, total material involved             

 

Item

   [Lower
Level II
Variance      Lower
Level I
Variance      Specification      Upper
Level I
Variance      Upper
Level II
Variance      Actual   Reason for Off Specification  

Viceroy

                 

Silica %

     4.00         4.01-5.17         5.18-5.68         5.69-6.00         6.01   
  

%+ 1/2”

     —           —           14.0 Max         14.1-24.9         25.0      

%- 1/4”

     —           —           3.89 Max         3.90-6.24         6.25      

CaO/SiO2

     1.05         1.06-1.11         1.12-1.28         1.29-1.34         1.35   
  

M20/ Sio2

     0.24         0.25 -0.29         0.30-0.43         0.44 - 0.59         0.60
     

Contraction %

     —           —           9.5 Max         9.6-10.9         11.0      

Compression (lbs)

     300         301-399         400-600         601         —        

Reducibility (R40)

     0.99         1.00-1.09         1.10 Min         —           —        

Phosphorus %

     —           —           0.027 Max         0.028-0.032         0.033      

Titanium %

     —           —           0.15 Max         0.16-0.49         0.50      

Alkalis % (Na2O+K2O)

     —           —           0.11 Max         0.12-0.15         0.16         ]
  

Containment Plan:

Corrective Action Plan:

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

CLEVELAND CLIFFS PELLETS

Empire Royal Off Specification Quality Report

 

Report No.

 

 

           

Report Date

 

 

    Location Detected  

 

    Date Ispat Notified  

 

Reported By

 

 

    Date Detected  

 

    Notified By  

 

Date produced (if known)                         

  Cargo (if applicable)  

 

     

Amount Produced (if known)                         

  Material Segregated?  

 

    If not, total material involved             

 

Item

   [Lower
Level II
Variance      Lower
Level I
Variance      Specification      Upper
Level I
Variance      Upper
Level II
Variance      Actual Reason for Off Specification  

Royal

                 

Silica %

     4.00         4.01-5.19         5.20-5.79         5.80-6.00         6.01   
  

%+ 1/2”

     —           —           17.0 Max         17.1-24.9         25.0      

%- 1/4”

     —           —           4.33 Max         4.34-6.24         6.25      

CaO/SiO2

     0.74         0.75-0.79         0.80-1.00         1.01-1.05         1.06   
  

MgO/ SiO2

     0.16         0.17-0.19         0.20-0.33         0.34-0.49         0.50   
  

Contraction %

     —           —           17.0 Max         17.1-17.7         17.8      

Compression (lbs)

     300         301-379         380-600         601         —        

Reducibility (R40)

     0.76         0.77-0.90         0.91 Min         —           —        

Phosphorus %

     —           —           0.027 Max         0.028-0.032         0.033      

Titanium %

     —           —           0.15 Max         0.16-0.49         0.50      

Alkalis %(Na2O + K2O)

     —           —           0.11 Max         0.12-0.15         0.16         ]
  

Containment Plan:

Corrective Action Plan:

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Cleveland Cliffs Pellets

Empire Standard Off Specification Quality Report

 

Report No.

 

 

           

Report Date

 

 

    Location Detected  

 

    Date Ispat Notified  

 

Reported By

 

 

    Date Detected  

 

    Notified By  

 

Date produced (if known)                         

  Cargo (if applicable)  

 

     

Amount Produced (if known)                         

  Material Segregated?  

 

    If not, total material involved             

 

Item

   [Lower
Level II
Variance      Lower
Level I
Variance      Specification      Upper
Level I
Variance      Upper
Level II
Variance      Actual Reason for Off Specification  

Standard

                 

Silica %

     4.00         4.01-5.28         5.29-5.85         5.86-6.00         6.01   
  

%+ 1/2 “

     —           —           17.0 Max         17.1-24.9         25.0      

%- 1/4”

     —           —           4.95 Max         4.96-6.24         6.25      

Compression (lbs)

     300         301-399         400-700         —           —        

Reducibility (R40)

     0.50         0.51-0.58         0.59 Min         —           —        

Phosphorus %

     —           —           0.024Max         0.025-0.029         0.030      

Titanium %

     —           —           0.15 Max         0.16-0.49         0.50      

Alkalis % (Na2O + K2O)

     —           —           0.11 Max         0.12-0.15         0.16         ]
  

Containment Plan:

Corrective Action Plan:

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Exhibit B

PELLET SALE AND PURCHASE AGREEMENT

PRICING-ADJUSTMENTS-PAYMENTS CALCULATION

EXAMPLE FOR CONTRACT YEARS [2005—2014]

 

(1) Submit Inland’s Excess Annual Requirements by grade for Contract Year

 

Grade

  

Excess Annual

Requirements

Tons (000s)

Empire—Standard

   200

Empire—Royal

   550

Empire—Viceroy

   650

Wabush—2% Mn Flux

   300   

 

Total pellet nomination

   1,700

 

(2) Determine estimated Composite Index for Contract Year

 

           Annual Average                

Component

       

Preceding

Contract

Year

    

[2002]

    

Weighting

    

Weighted
Average

 

[PPI—All Commodities

       133.3         131.9         0.33         0.334 ]  [PPI—Metals and Metal
Products — [(SCRC)]        104.0         107.1         0.33         0.320 ] 

[World Pellet Price

     $ 0.4660       $ 0.4860         0.34         0.326 ]           
[Estimated Composite Index]         [0.980 ] 

 

(3) Multiply Base Price Multiplier for each pellet grade by the estimated
Composite Index

 

Grade

        F.O.B.   

Base Price
Multiplier

    

Estimated

Composite

Index

    

Adjusted

Base Price

Per

Iron Unit

 

Empire—Standard

     [Escanaba      $0.5711        0.980       $ 0.5597 ] 

Empire—Royal

     [Escanaba    $ 0.6046         0.980       $ 0.5925 ] 

Empire—Viceroy

     [Escanaba    $ 0.6182         0.980       $ 0.6058 ] 

Wabush—2% Mn Flux

     [Pointe [Noire]    $ 0.5850         0.980       $ 0.5733 ] 

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Multiply Adjusted Base Price per Iron Unit by the Expected Iron Content to
determine estimated adjusted base price per gross ton.

 

Grade

  

F.O.B.

 

Expected
Iron
Content (%)

  

Adjusted
Base Price
Per Iron
Unit

   

Adjusted
Base
Price
Per Ton

 

Empire — Standard

   [Escanaba]   63.47      [$0.5597 ]      [$35.52 ] 

Empire — Royal

   [Escanaba]   59.96      [$0.5925 ]      [$35.53 ] 

Empire — Viceroy

   [Escanaba]   58.64      [$0.6058 ]      [$35.52 ] 

Wabush — 2% Mn Flux

   [Pointe Noire]   60.84      [$0.5733 ]      [$34.88 ] 

 

(5) Determine estimated Flux Composite Index for Contract Year

 

      Annual Average                

Component

  

Preceding
Contract
Year

    

[2002]

    

Weighting

    

Weighted
Average

 

[Average Flux Stone Cost Delivered To Empire

     $8.20         $8.00         0.3333         0.342 ] 

[PPI - Fuel and Related Products and Power

     96.6         95.0         0.6667         0.678 ]             

 

 

  Estimated Flux Composite Index         [l.020 ] 

 

(6) Multiply Flux Charge Multiplier for each Empire flux grade by the estimated
Flux Composite Index

 

Grade

  

F.O.B.

  

Flux
Charge
Multiplier

    

Flux
Composite
Index

    

Adjusted

Flux
Charge
Per Ton

 

Empire—Royal

   [Escanaba      $1.40         1.020         $1.43 ] 

Empire—Viceroy

   [Escanaba      $2.10         1.020         $2.14 ] 

 

(7) Determine estimated Adjusted Price per Ton for each pellet grade

 

Grade

  

F.O.B.

 

Adjusted

Base

Price

Per Ton

    

Adjusted

Flux

Charge

Per Ton

    

Adjusted

Price

Per Ton

 

Empire—Standard

   [Escanaba     $35.52            $35.52 ] 

Empire—Royal

   [Escanaba     $35.53         $1.43         $36.96 ] 

Empire—Viceroy

   [Escanaba     $35.52         $2.14         $37.66 ] 

Wabush—2% Mn Flux

   [Pointe [Noire]     $34.88            $34.88 ] 

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

(8) Determine estimated total payments to Cliffs for each pellet grade

 

Grade

  

Adjusted
Price Per
Ton

  

Excess
Annual
Requirements
Tons (000s)

    

Amounts
($000s)

 

Empire—Standard

   [$35.52]      200       [$ 7,104 ] 

Empire—Royal

   [$36.96]      550       [$ 20,328 ] 

Empire — Viceroy

   [$37.66]      650       [$ 24,479 ] 

Wabush—2% Mn Flux

   [$34.88]      300       [$ 10,464 ]    

 

  

 

 

    

 

 

 

Total Pellet Payments

        1,700       [$ 62,375 ] 

(9) Determine estimated payments to Cliffs for the [7th and 23rd of each month
beginning in February for Pellet Payments and the 7th and 23rd of each month
beginning in January for the Surcharge Amount]

 

Grade

  

Amounts
($000s)

    

Number
of
Payments

    

Amount
of Each
Payment
($000s)

 

[Total Pellet Payments (Feb-Jan)]

   [$ 62,375         24       $ 2,599 ] 

[Total Surcharge Amount (Jan-Dec)

     12,000         24       $ 500 ]    

 

 

    

 

 

    

 

 

 

Total

   [$ 74,375         24       $ 3,099 ] 

(10) No later than June 15 of the Contract Year, Cliffs shall certify
calculation of the Composite Index and the Flux Composite Index and make changes
to price

 

     Annual Average                

Component

  

Preceding
Contract
Year

    

[2002]

    

Weighting

    

Weighted
Average

 

[PPI—All Commodities

     132.6         131.9         0.33         0.332 ] 

PPI—Metals and Metal Products — (SCRC)]

     103.0         107.1         0.33         0.317 ] 

World Pellet Price

   $ 0.4660       $ 0.4860         0.34         0.326 ]             

 

 

       Actual Composite Index         [0.975 ] 

 

     Annual Average                

Component

  

Preceding
Contract
Year

    

[2002]

    

Weighting

    

Weighted
Average

 

Average Flux Stone Cost Delivered to Empire

   $ 7.85       $ 8.0         0.3333         0.327 ] 

PPI—Fuel and Related Products and Power

     95.9         95.0         0.6667         0.673 ]             

 

 

       Actual Flux Composite Index         [1.000 ]             

 

 

 

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

 

Grade

  

F.O.B.

 

Base

Price
Multiplier

    

Actual
Composite

Index

    

Adjusted

Base

Price

Per Iron

Unit

 

Empire — Standard

   [Escanaba     $0.5711         0.975         $0.5569]   

Empire — Royal

   [Escanaba     $0.6046         0.975         $0.5895]   

Empire — Viceroy

   [Escanaba     $0.6182         0.975         $0.6027]   

Wabush — 2% Mn Flux

   [Pointe [Noire]     $0.5850         0.975         $0.5704]   

 

Grade

  

F.O.B.

  

Expected
Iron
Content (%)

    

Adjusted
Base Price
Per Iron
Unit

    

Adjusted
Base
Price

Per Ton

 

Empire — Standard

   [Escanaba]      63.47         [$0.5569]         [$35.35]   

Empire — Royal

   [Escanaba]      59.96         [$0.5895]         [$35.35]   

Empire — Viceroy

   [Escanaba]      58.64         [$0.6027]         [$35.34]   

Wabush — 2% Mn Flux

   [Pointe Noire]      60.84         [$0.5704]         [$34.70]   

 

Grade

  

F.O.B.

  

Flux
Charge
Multiplier

    

Flux
Composite
Index

    

Adjusted

Flux
Charge
Per Ton

 

Empire — Royal

   [Escanaba      $1.40         1.000         $1.40 ] 

Empire — Viceroy

   [Escanaba      $2.10         1.000         $2.10 ] 

 

Grade

  

F.O.B.

  

Adjusted
Base
Price
Per Ton

    

Adjusted

Flux
Charge
Per Ton

    

Adjusted

Price
Per Ton

 

Empire — Standard

   [Escanaba      $35.35            $35.35]   

Empire — Royal

   [Escanaba      $35.35         $1.40         $36.75]   

Empire —Viceroy

   [Escanaba      $35.34         $2.10         $37.44]   

Wabush — 2% Mn Flux

   [Pointe Noire      $34.70            $34.70]   

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

(11) Determine estimated total payment to Cliffs for each pellet grade after
June 15 certification of the Composite Index and the Flux Composite Index

 

Grade Delivered

  

Excess
Annual
Requirements
Tons (000s)

  

Adjusted

Price

Per Ton

  

Annual
Amount

($000s)

Empire — Standard

   [200    $35.35    $7,070]

Empire—Royal

   [550    $36.75    $20,213] Empire—Viceroy    [650    $37.44    $24,336]
Wabush—2% Mn Flux    [330    $34.70    $10,410]         

 

      Total Payments    [$62,029]

(12) Determine revised estimated payments to Cliffs for the [7th and 23rd of
each month] following June 15 certification. Make adjustment to payments and the
amount of the difference between the amount previously paid for Cliffs Pellets
during the year and the amount that would have been paid.

 

     Amounts
($000s)      Number of
Payments    Adjusted
Amount
Of Each
Payment
($000s)      Previous
Amount
Of Each
Payment
($000s)  

[Total Pellet Payments]

     [$62,029       24      $2,585         $2,599 ] 

[Total Surcharge Amount

     $12,000       24      $500         $500 ]    

 

 

    

 

  

 

 

    

 

 

 

Total

     [$74,029            $3,085         $3,099 ] 

 

     Payment
($000s)     Number of
Payments
Before
June 15    Amounts
($000s)
Paid Before
June 15  

Adjusted Amount of Each Payment

     [$3,085      9      $27,765 ] 

Previous Amount of Each Payment

     [$3,099      9      $27,891 ]    

 

 

   

 

  

 

 

  Payment Adjustment      [$126 ]       June 22nd Pellet Payment Amount     
[$2,959 ]       Remaining Pellet Payment Amounts      [$3,085 ]      

[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

(        ) No later than January 31 of the year following the Contract Year,
Cliffs shall certify actual tonnage of Cliffs’ Pellets delivered to satisfy
Inland’s Excess Annual Requirements and the actual average iron units of each
kind of Cliffs Pellets delivered to Inland and the amount due from Cliffs to
Inland or vice versa

 

Grade Delivered

   Actual
Tons
(000s)      Actual
Iron
Content  (%)      Adjusted
Base Price
Per Iron
Unit      Adjusted
Base Price
Per Ton     Adjusted
Flux
Charge
Per Ton  

Empire—Standard

     225         63.75       [$ 0.5569       $ 35.50 ]   

Empire—Royal

     550         59.60       [$ 0.5895       $ 35.13      $ 1.40 ] 

Empire—Viceroy

     650         58.74       [$ 0.6027       $ 35.40      $ 2.10 ] 

Wabash—2% Mn Flux

     275         60.25       [$ 0.5704       $ 34.37 ]   

 

     Adjusted                  Previous  

Grade Delivered

   Price
Per Ton     Actual Tons
(000s)      Amounts
($000s)     Tons
(000s)      Amounts
($000s)  

Empire—Standard

   [$ 35.50 ]      225       [$ 7,988 ]      200       [$ 7,070 ] 

Empire—Royal

   [$ 36.53 ]      550       [$ 20,092 ]      550       [$ 20,213 ] 

Empire—Viceroy

   [$ 37.50 ]      650       [$ 24,375 ]      650       [$ 24,336 ] 

Wabash—2% Mn Flux

   [$ 34.37 ]      275       [$ 9,452 ]      300       [$ 10,410 ]      

 

 

    

 

 

   

 

 

    

 

 

 

Total

       1,700       [$ 61,907 ]      1,700       [$ 62,029 ] 

Payment To (From) Inland

     [$122]             

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Exhibit 3(d)

PELLET SALE AND PURCHASE AGREEMENT

[Substitute Pellet Property Criteria

Mean Value of each characteristic will fall inside of the Range or Min / Max
Criteria designated below:

(Note: Specification Ranges and Limits to be determined based on selected value
of the Mean)

 

Pellet Chracteristic

  

Viceroy Sub

   Royal Sub    Standard Sub                 

Silica (Dry Wt%)

   4.20 to 5.68 (2)    4.20 to 5.79 (2)    4.00 to 5.85 (1)

Contraction (%)

   9.5 Max (l)    17.0 Max (2)    NA

Fines (-1/4”)

   3.89 Max (l)    4.33 Max (I)    4,95 Max (1)

Phosphorous (%)

   0.027 Max (2)    0.027 Max (2)    0.024 Max (2}

Reducibility (R40)

   1.10 Min (2)    0.91 Min (1)    0.59 Min (1)

Compression Strength (lbs)

   400 – 600 (2)    380 – 600 (2)    400 – 700 (2)

% + 1/2”

   14.0 Max (2)    17.0 Max (2)    17.0 Max (2)

CaO/Si02

   1.10 to 1.28 (l)    0.80 to 1.00 (1)    NA

MgO/Si02

   0.30 to 0.43 (2)    0.20 to 0.33 (2)    NA

Titanium %

   0.15 Max (2)    0.15 Max (2)    0.15 Max (2)

Alkalis % (Na2O + K20)

   0.11 Max (2)    0.11 Max (2)    0.11 Max (2)

Notes:

(1) Key OCFP Specs

(2) Secondary OCFP Specifications]

 



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE SUCH OMISSIONS.

 

Exhibit 5(e)

PELLET SALE AND PURCHASE AGREEMENT

PRELIMINARY TOTAL EMPIRE EQUITY, EXCESS ANNUAL REQUIREMENTS AND DELIVERY
SCHEDULE

YEARS 2003—2014

(1) On or before October 31 of each of the Contract Years prior to the Contract
Year in determination. Inland shall notify Cliffs in writing of Inland’s initial
preliminary total Empire Equity Tonnage and Excess Annual Requirements Tonnage
by grade

Inland’s initial 2003 preliminary total Empire Equity Tonnage and Excess Annual
Requirements Tonnage by grade

 

Grade

   Tons (‘000’s GT) Standard    [___] Viceroy    [___] Royal    [___] Wabush 2%
Mn Flux    [___]   

 

Total    [___]

(2) On or before October 31 of each of the Contract Years prior to the Contract
Year in determination, Inland shall provide to Cliffs Inland’s planned shipment
and delivery schedule related to Inland’s preliminary total Empire Equity
Tonnage and Excess Annual Requirements Tonnage by grade, and such shipment
schedule shall be updated and provided to Cliffs monthly during the Contract
Year

 

                          Revised        Ispat Inland     SHIPMENTS        NOTE:
SHIPMENTS ARE SHOWN IN THE MONTH UNLOADING IS COMPLETED        Feb>Jan Ships   
    Nomination    1/31/2004

Grade

 

Inv 12/31/02

  Jan, 2003     Feb     Mar     Apr     May     Jun     Jul     Aug     Sep    
Oct     Nov     Dec     Jan, 04     -Beg. Inv.     Total    Inv.

Standard

  [___]     [___]        [___]        [___]        [___]        [___]       
[___]        [___]        [___]        [___]        [___]        [___]       
[___]        [___]        [___]        [___]      [___]

Vicerov

  [___]     [___]        [___]        [___]        [___]        [___]       
[___]        [___]        [___]        [___]        [___]        [___]       
[___]        [___]        [___]        [___]      [___]

Roval

  [___]     [___]        [___]        [___]        [___]        [___]       
[___]        [___]        [___]        [___]        [___]        [___]       
[___]        [___]        [___]        [___]      [___]

Wabush 2% Mn Flux

  [___]     [___]        [___]        [___]        [___]        [___]       
[___]        [___]        [___]        [___]        [___]        [___]       
[___]        [___]        [___]        [___]      [___]

Total

  [___]     [___]        [___]        [___]        [___]        [___]       
[___]        [___]        [___]        [___]        [___]        [___]       
[___]        [___]        [___]        [___]      [___]

 